


EXHIBIT 10.1







--------------------------------------------------------------------------------





TERM LOAN AGREEMENT


Dated as of May 1, 2015
between


[sjmlogorgblightbkgdjpg.jpg]


ST. JUDE MEDICAL, INC.,
(prior to the effectiveness of the Luxembourg Joinder, as the Borrower),
ST. JUDE MEDICAL INTERNATIONAL HOLDING S.À.R.L.,
(upon and after the effectiveness of the Luxembourg Joinder, as the Borrower)
and
BANK OF AMERICA, N.A.,
as the Lender



--------------------------------------------------------------------------------





    
    






















[bankofamericaimage.jpg]




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

Section
 
Page
 
 
 
ARTICLE I.


     DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
17


1.03


Accounting Terms
17


1.04


Rounding
18


1.05


References to Agreements and Laws
18


1.06


Times of Day; Rates
18


 
 
 
ARTICLE II.


     THE TERM LOAN
18


2.01


The Term Loan
18


2.02


Conversions and Continuations of Loans
19


2.03


Prepayments
19


2.04


Repayment of the Term Loan
20


2.05


Interest
20


2.06


Fees
20


2.07


Computation of Interest and Fees
21


2.08


Evidence of Debt
21


2.09


Payments Generally
21


 
 
 
ARTICLE III.


     TAXES, YIELD PROTECTION AND ILLEGALITY
21


3.01


Taxes
21


3.02


Illegality
24


3.03


Inability to Determine Rates
25


3.04


Increased Costs; Reserves on Eurodollar Rate Loans
25


3.05


Compensation for Losses
27


3.06


Mitigation Obligations
28


3.07


Survival
28


 
 
 
ARTICLE IV.


     CONDITIONS PRECEDENT TO TERM LOAN
28


4.01


Conditions Precedent to Term Loan
28


 
 
 
ARTICLE V.


     REPRESENTATIONS AND WARRANTIES
29


5.01


Existence and Power
29


5.02


Authorization; No Contravention
30


5.03


Governmental Authorization
30


5.04


Binding Effect
30


5.05


Litigation
30


5.06


No Default
31


5.07


ERISA Compliance
31


5.08


Use of Proceeds; Margin Regulations
32


5.09


Title of Properties
32


5.10


Taxes
32







--------------------------------------------------------------------------------




5.11


Financial Condition
32


5.12


Environmental Matters
33


5.13


Regulated Entities
33


5.14


No Burdensome Restrictions
33


5.15


Copyrights, Patents, Trademarks and Licenses, Etc
33


5.16


Subsidiaries
33


5.17


Insurance
33


5.18


Full Disclosure
33


5.19


Taxpayer Identification Number
34


5.20


Solvency
34


5.21


OFAC
34


5.22


Anti-Corruption Laws
34


5.23


Representations as to the Luxembourg Subsidiary
34


 
 
 
ARTICLE VI.


    AFFIRMATIVE COVENANTS
35


6.01


Financial Statements
35


6.02


Certificates; Other Information
36


6.03


Notices
37


6.04


Preservation of Corporate Existence, Etc
37


6.05


Maintenance of Property
38


6.06


Insurance
38


6.07


Payment of Obligations
38


6.08


Compliance with Laws
39


6.09


Inspection of Property and Books and Records
39


6.10


Environmental Laws
39


6.11


Use of Proceeds
39


6.12


Anti-Corruption Laws
39


 
 
 
ARTICLE VII.


     NEGATIVE COVENANTS
40


7.01


Limitation of Liens
40


7.02


Disposition of Assets
41


7.03


Consolidations and Mergers
42


7.04


Loans and Investments
42


7.05


Limitation on Subsidiary Indebtedness
43


7.06


Transactions with Affiliates
44


7.07


Use of Proceeds; Regulation U
45


7.08


Limitation on Subsidiary Dividends
45


7.09


Joint Ventures
45


7.10


Restricted Payments
45


7.11


Change in Business
45


7.12


Accounting Changes
45


7.13


Consolidated Leverage Ratio
45


7.14


Sanctions
46


7.15


Anti-Corruption Laws
46


 
 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE VIII.


     EVENTS OF DEFAULT AND REMEDIES
46


8.01


Events of Default
46


8.02


Remedies Upon Event of Default
48


8.03


Application of Funds
48


 
 
 
ARTICLE IX.


     CONTINUING GUARANTY
49


9.01


Guaranty
49


9.02


Rights of Lender
49


9.03


Certain Waivers
49


9.04


Obligations Independent
50


9.05


Subrogation
50


9.06


Termination; Reinstatement
50


9.07


Stay of Acceleration
51


9.08


Condition of Borrower
51


9.09


Appointment of Borrower
51


 
 
 
ARTICLE X.


     CONDITIONS PRECEDENT TO LUXEMBOURG JOINDER
51


10.01


Conditions Precedent to Luxembourg Joinder
51


 
 
 
ARTICLE XI.


     MISCELLANEOUS
53


11.01


Amendments, Etc
53


11.02


Notices; Effectiveness; Electronic Communication
54


11.03


No Waiver; Cumulative Remedies
55


11.04


Expenses; Indemnity; Damage Waiver
55


11.05


Payments Set Aside
56


11.06


Successors and Assigns
56


11.07


Treatment of Certain Information; Confidentiality
57


11.08


Set-off
58


11.09


Interest Rate Limitation
58


11.10


Counterparts
58


11.11


Integration
59


11.12


Survival of Representations and Warranties
59


11.13


Severability
59


11.14


Governing Law; Jurisdiction; Etc
59


11.15


Waiver of Right to Trial by Jury
60


11.16


No Advisory or Fiduciary Responsibility
61


11.17


Electronic Execution of Assignments and Certain Other Documents
61


11.18


USA PATRIOT Act Notice
61


11.19


Most Favored Lender
62


 
 
 
SIGNATURES


 
S-1


 
 
 
SCHEDULES


 
 
 
 
 
1.01
Excluded Subsidiaries
 
5.05
Litigation
 





--------------------------------------------------------------------------------




5.07
ERISA Matters
 
5.10
Taxes
 
5.11
Material Indebtedness
 
5.12
Environmental Matters
 
5.16
Subsidiaries
 
6.06
Insurance Coverage
 
7.01
Existing Liens
 
7.04
Investment Policy
 
7.05
Existing Indebtedness
 
11.02
Lender's Office, Certain Addresses for Notices
 
 
 
 
 
 
 
 
 
 
EXHIBITS


 
 
 
Form of
 
A
Compliance Certificate
 
B
Funding Indemnity Letter
 
C
Loan Notice
 
D
Term Note
 
E
Opinions
 
F
Borrower Joinder Agreement
 

















--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (the “Agreement”) is entered into as of May 1, 2015,
between ST. JUDE MEDICAL, INC., a Minnesota corporation (the “Company” and in
its capacity as borrower hereunder prior to giving effect to the Luxembourg
Joinder, the “Borrower” and, after giving effect to the Luxembourg Joinder (as
defined below), in its capacity as guarantor hereunder, the “Guarantor”), and
BANK OF AMERICA, N.A. (the “Lender”).
The Company has requested that the Lender provide a term loan facility in order
to fund the acquisition of the equity interests of Spinal Modulation, Inc., and
the Lender is willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person or otherwise causing any Person,
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that a Loan Party or a Subsidiary is the surviving entity.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 20% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agreement” means this Term Loan Agreement.
“Applicable Rate” means 0.90% per annum.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 3, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto and the accompanying Management’s Discussion and
Analysis of Financial Condition and Results of Operations.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such




--------------------------------------------------------------------------------




announced rate. Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Borrower” means, as applicable, before giving effect to the Luxembourg Joinder,
the Company, and after giving effect to the Luxembourg Joinder, the Luxembourg
Subsidiary.
“Borrower Joinder Agreement” means the Borrower Joinder Agreement, substantially
in the form thereof attached hereto as Exhibit F, executed and delivered by the
Luxembourg Subsidiary and the Company to the Lender pursuant to Section 10.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.




--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income and (iv) other expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Company or
such Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Company has delivered financial statements pursuant to Section 6.01(a) or
(b).
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other financial obligation (each a “primary
obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire any such primary
obligation or any property constituting direct or indirect security therefor, or
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor in respect of any such primary obligation or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of such primary obligor, or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor thereof to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.




--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Dollar” and “$” mean lawful money of the United States.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company and its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.
“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest




--------------------------------------------------------------------------------




Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period of
any Eurodollar Rate Loan, the reserve percentage (expressed as a decimal,
carried out to five decimal places) in effect on such day, whether or not
applicable to the Lender, under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means each Subsidiary listed on Schedule 1.01 by reason
that such Subsidiary no longer actively conducts any business or operations,
including as a holding or investment company, and has been, will be after the
Closing Date, or likely will be after the Closing Date, liquidated, and in the
event that any such Subsidiary shall after the Closing Date conduct any business
or operations, including as a holding or investment company, such that after
three consecutive fiscal quarters of the Company and its Subsidiaries, such
Subsidiary has income equal to or greater than 1% of Consolidated Net Income
determined for the same such period, then such Subsidiary shall no longer be an
Excluded Subsidiary as of the date of delivery, or date delivery is required
(whichever is earlier), of the financial statements of the Company and its
Subsidiaries pursuant to Section 6.01(a) or (b) with respect to the third such
consecutive fiscal quarter and a Responsible Officer shall notify the Lender
thereof. Notwithstanding the foregoing, in no event shall the Luxembourg
Subsidiary be an Excluded Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in the Term Loan pursuant to a law in
effect on (i) the Closing Date or (ii) the date on which the Lender changes its
Lending Office, except to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable to the Lender immediately before
it changed its Lending Office, (c) Taxes attributable to the Lender’s failure to
comply with Section 3.01(e), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of the Luxembourg Subsidiary to the
Lender hereunder or under any other Loan Document, provided, that the Lender
shall have complied with Section 3.01(e).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day;




--------------------------------------------------------------------------------




provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Lender.
“Fitch” means Fitch Ratings Ltd. and any successor thereto.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit B.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guarantor” has the meaning specified in the introductory paragraph hereto.
“Guaranty” means the Guarantee made by the Guarantor under Article IX in favor
of the Lender.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Loans” has the meaning specified in Section 3.03.
“Incorporated Covenant” has the meaning specified in Section 11.18.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:




--------------------------------------------------------------------------------




(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.04(b).
“Independent Auditor” has the meaning set forth in Section 6.01(a).
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any portion of the Term Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Eurodollar Rate Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any portion of the Term Loan
that is a Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such portion of the Term Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.




--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Transaction” has the meaning set forth in Section 7.04.
“Joint Venture” means a corporation, partnership, joint venture or other similar
legal arrangement (whether created by contract or conducted through a separate
legal entity) now or hereafter formed by the Company or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means the office or offices of the Lender as the Lender may
from time to time notify the Borrower.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan Documents” means this Agreement, the Term Note, the Guaranty and the
Borrower Joinder Agreement.
“Loan Parties” means, collectively, the Borrower and the Guarantor, and “Loan
Party” means either the Borrower or the Guarantor, as the context may require.
“Loan Notice” means a notice of (a) a borrowing, (b) a conversion of all or a
portion of the Term Loan from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit C or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Luxembourg Joinder” means, subject to the satisfaction of the conditions
precedent set forth in Article X, the transfer and assignment of all of the
obligations, rights and duties under, of and to this Agreement and the Term Note
by the Company, in its capacity as Borrower, to the Luxembourg Subsidiary
pursuant to the Borrower Joinder Agreement, whereby the Luxembourg Subsidiary
(a) shall replace the Company as Borrower hereunder and under the Term Note,
(b) shall assume all of the Obligations, and (c) shall be bound by and obligated
under this Agreement and the Term Note as the borrower.
“Luxembourg Joinder Closing Date” has the meaning set forth in Section 10.01.
“Luxembourg Subsidiary” means St. Jude Medical International Holding S.à.r.l., a
private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 4, rue Dicks, L-1417 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg trade and companies register
(Registre de Commerce et des Sociétés de Luxembourg) under registration
number B 181342.
“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.




--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Maturity Date” means three hundred and sixty-four (364) days after the Closing
Date, provided, however, if such date is not a Business Day, the next preceding
Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Multi-Year Revolving Credit Agreement” means that certain Multi-Year Revolving
Credit Agreement dated as of May 31, 2013 by and among the Company, Bank of
America, N.A., as administrative agent and a lender, and the other lenders from
time to time party thereto.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Term Loan or any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means, on any date, the outstanding principal amount of the
Term Loan after giving effect to any prepayments occurring on such date.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.




--------------------------------------------------------------------------------




“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Receivables Facility” means one or more accounts receivable
securitization arrangements which provide for (a) the sale of accounts
receivable and any related property by the Company and/or any of its
Subsidiaries to a financing party or a special purpose vehicle and (b) if a
special purpose vehicle is used in any such arrangements, the granting of a
security interest in accounts receivables and any related property by such
special purpose vehicle and/or the granting of a security interest by the
Company or such Subsidiary in any such related property; provided, however, that
the sum of the aggregate net unrecovered investment and the aggregate
outstanding advances from the financing parties under such accounts receivable
securitization arrangements shall not exceed $150,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
with respect to the Luxembourg Subsidiary, any manager (gérant) of the
Luxembourg Subsidiary duly authorized for the purposes thereof or any authorized
signatory duly appointed for the purpose thereof, solely for purposes of the
delivery of incumbency certificates pursuant to Sections 4.01, 10.01 and 11.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Lender, each Responsible Officer will provide an incumbency certificate and
to the extent requested by the Lender, appropriate authorization documentation,
in form and substance satisfactory to the Lender.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.




--------------------------------------------------------------------------------




“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




--------------------------------------------------------------------------------




“Term Commitment” means the Lender’s obligation to make Term Loans to the
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed $175,000,000.
“Term Loan” means the advance made by the Lender to the Borrower pursuant to
Section 2.01(a).
“Term Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Term Loan made by the Lender, substantially in the form of
Exhibit D.
“Type” means, with respect to all or a portion of the Term Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)    The term “including” is by way of example and not limitation.


(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.


(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower
shall so request, the Lender and the Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place




--------------------------------------------------------------------------------




more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


1.06    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).


The Lender does not warrant nor accept responsibility, nor shall the Lender have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.


ARTICLE II.
THE TERM LOAN


2.01    The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Company on the Closing Date in the
amount of the Term Commitment. Any portion of the Term Loan that is prepaid may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, that any Term Loan
borrowing made on the Closing Date shall be made as Base Rate Loans unless the
Company delivers a Funding Indemnity Letter not later than 11:00 a.m. three
Business Days prior to the date of such Term Loan borrowing.


2.02    Conversions and Continuations of Loans.


(a)    Each conversion of all or a portion of the Term Loan from one Type to the
other, and each continuation of any portion of the Term Loan that is a
Eurodollar Rate Loan shall be made upon the Borrower’s irrevocable notice to the
Lender, which may be given by: (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Lender of a
Loan Notice. Each Loan Notice must be received by the Lender not later than
11:00 a.m. three (3) Business Days prior to the requested date of any conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans. Each conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal thereof then
outstanding). Each conversion to Base Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each Loan Notice (and each
telephonic notice) shall specify (i) whether the Borrower is requesting a
conversion of a portion of the Term Loan from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of the Term Loan to be converted or continued, (iv) the Type to
which all or such portion of the Term Loan is to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable portion of the Term Loan shall be converted to a Base Rate Loan. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a conversion to or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.


(b)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no portion of the Term Loan may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Lender.


(c)The Lender shall promptly notify the Borrower of the interest rate applicable
to any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate. The determination of the Eurodollar Rate by the Lender shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Lender shall notify the Borrower of any change in Bank of
America’s prime rate used in determining the Base Rate




--------------------------------------------------------------------------------




promptly following the public announcement of such change.


(d)After giving effect to all borrowings pursuant to Section 2.01, all
conversions of portions of the Term Loan from one Type to the other, and all
continuations of portions of the Term Loan as the same Type, there shall not be
more than ten Interest Periods in effect.


2.03    Prepayments. The Borrower may, upon notice to the Lender pursuant to
delivery to the Lender of a notice thereof in form and substance approved by the
Lender, at any time or from time to time after the Closing Date voluntarily
prepay the Term Loan in whole or in part; provided that, unless otherwise agreed
by the Lender, (a) such notice must be received by the Lender not later than
12:00 noon (i) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (ii) on the date of prepayment of Base Rate Loans;
(b) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (c) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Term Loans to be
prepaid, and if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Eurodollar Rate Loans. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment of the outstanding Term Loan pursuant to this Section 2.03 shall
be applied to the Outstanding Amount of the Term Loan.


2.04    Repayment of the Term Loan. The Borrower shall repay the Outstanding
Amount of the Term Loan on the Maturity Date.


2.05    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.


(b)    If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
after written notice to the Borrower, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.


(c)    Interest on the Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.06    Fees. The Borrower shall pay to the Lender such fees as shall have been
separately agreed upon in writing in the amounts and at all times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest on the Term Loan shall accrue for the day on which
the Term Loan is made, and shall not accrue on the Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.


2.08    Evidence of Debt. The Term Loan made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender in the ordinary course
of business. The accounts or records maintained by the




--------------------------------------------------------------------------------




Lender shall be conclusive absent manifest error of the amount of the Term Loan
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Pursuant to Section 4.01(a)(ii), the
Borrower shall execute and deliver to the Lender a Term Note, which shall
evidence the Term Loan in addition to such accounts or records. The Lender may
attach schedules to the Term Note and endorse thereon the date, Type (if
applicable), amount and maturity of the Term Loan and payments with respect
thereto.


2.09    Payments Generally.


(a)    All payments to be made by the Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
set-off. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s address as set
forth on Schedule 11.02, or such other address as the Lender may from time to
time notify the Borrower in writing, in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. All payments
received by the Lender after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower, other than with respect to
the Maturity Date, shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.


(b)    Nothing herein shall be deemed to obligate the Lender to obtain the funds
for the Term Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
the Term Loan in any particular place or manner.




ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document (including payments that are made from outside the
United States) shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Lender) require the deduction or withholding of
any Tax from any such payment by the Lender or the Borrower, then the Lender or
the Borrower shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)    If any Loan Party shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) such Loan Party shall withhold or
make such deductions as are determined by such Loan Party to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Lender receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)    If any Loan Party shall be required by any applicable Laws other than
the Code to withhold or deduct any Taxes from any payment, then (A) such Loan
Party, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Lender receives an amount equal to the sum it would have
received had no such withholding or deduction been made.




--------------------------------------------------------------------------------






(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.


(c)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
the Lender, and shall make payment in respect thereof within thirty (30)  days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by the Lender or required to be
withheld or deducted from a payment to the Lender, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, the
Lender shall, and does hereby, indemnify the Borrower, and shall make payable in
respect thereof within thirty (30) days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower) incurred by or asserted against the Borrower by any
Governmental Authority as a result of the failure by the Lender, to deliver, or
as a result of the inaccuracy of, any documentation required to be delivered by
the Lender to the Borrower pursuant to subsection (e). The agreements in this
clause (ii) shall survive the repayment, satisfaction or discharge of all other
Obligations.


(d)    Evidence of Payments. Upon request by the Borrower or the Lender, as the
case may be, after any payment of Taxes by the Borrower or by the Lender to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Lender or the Lender shall deliver to the Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Lender, as the case may be.


(e)Status of Lender; Tax Documentation. (i) The Lender shall deliver to the
Borrower, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower to
determine (A) whether or not payments made by the Borrower hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) the Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to the Lender by the Borrower pursuant to this Agreement or
otherwise to establish the Lender’s status for withholding tax purposes in the
applicable jurisdictions.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, any Lender that is a U.S. Person shall deliver to the
Borrower on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.


(iii)    The Lender shall promptly (A) notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower make any withholding or
deduction for taxes from amounts payable to the Lender.


(f)Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred and documented by the Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority. Notwithstanding




--------------------------------------------------------------------------------




anything to the contrary in this subsection, in no event will the Lender be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Lender in a less favorable net after-Tax
position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
repayment, satisfaction or discharge of all Obligations.


3.02    Illegality. If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its applicable Lending Office to make, maintain or fund all or any
portion of the Term Loan in respect of which interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of the Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by the Lender to
the Borrower, (i) any obligation of the Lender to make or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of the Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
it is no longer illegal for the Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates. If the Lender determines that for any
reason in connection with any request for a conversion to or continuation of a
Eurodollar Rate Loan that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding the Eurodollar Rate Loan or any
portion thereof, the Lender will promptly so notify the Borrower. Thereafter,
(x) the obligation of the Lender to make or maintain Eurodollar Rate Loans shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Lender revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a) of this Section, the Lender, in consultation with the
Borrower, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Lender notifies the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to the Lender of funding the Impacted
Loans, or (3) the Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender or
its applicable Lending Office to make, maintain or fund a Term Loan whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of the Lender to do
any of the foregoing and provides the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.




--------------------------------------------------------------------------------






(a)    Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));


(ii)subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or any Eurodollar Rate Loan;


and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Term Loan or any
portion thereof the interest on which is determined by reference to the
Eurodollar Rate (or maintaining its obligation to make any Eurodollar Rate
Loan), or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.


(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s holding company regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company as a
consequence of this Agreement, the Term Commitment of the Lender or the Term
Loans made by the Lender, to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement; Reimbursement Limitation. A certificate
of the Lender (i) setting forth the amount or amounts necessary to compensate
the Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and (ii) stating in reasonable detail the
basis for the charges and the method of computation, and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay the
Lender the amount shown as due on any such certificate within thirty days after
receipt thereof. Notwithstanding any other provisions of this Section 3.04, the
Lender shall not demand compensation for any increased cost, charge or reduction
under subsection (a) and (b) of this Section if it shall not at the time be the
general policy of the Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, and the
Lender shall in good faith endeavor to allocate increased costs or reductions
fairly among all of its affected commitments and credit extensions (whether or
not it seeks compensation from all affected borrowers).


(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, such that the
three-month period shall commence upon the date of effectiveness of such Change
in Law).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Term Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Term Loan,
provided the Borrower shall have received at least 10 days’ prior notice of such
additional interest from the Lender. If the Lender fails to give notice 10 days
prior to the relevant




--------------------------------------------------------------------------------




Interest Payment Date, but the Lender gives notice within 30 days after such
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.


3.05    Compensation for Losses. Upon demand of the Lender from time to time,
the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or


(b)    any failure by the Borrower to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Eurodollar Rate Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by the Lender for services actually performed in
connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations. If the Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 3.01, or if the Lender gives a notice pursuant to Section 3.02, or if
the Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking Eurodollar Rate Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the good faith judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject the
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.


3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive the payment in full of all of the Obligations.


ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOAN


4.01    Conditions Precedent to Term Loan. The obligation of the Lender to make
the Term Loan is subject to satisfaction of the following conditions precedent:


(a)    The Lender’s receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Lender:


(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;


(ii)    a Term Note executed by the Borrower in favor of the Lender;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the Lender may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents;






--------------------------------------------------------------------------------




(iv)such documents and certifications as the Lender may reasonably require to
evidence that the Borrower is duly organized or formed, and that the Borrower is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;


(v)favorable opinions of Jason A. Zellers, General Counsel of the Company, and
Dorsey & Whitney, LLP as special counsel to the Company, each addressed to the
Lender, in the form of Exhibit E;


(vi)a certificate of a Responsible Officer either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;


(vii)a certificate signed by a Responsible Officer certifying (A) that the
representations and warranties of the Borrower contained in Article V of this
Agreement, or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.01, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default shall exist, or would result from the proposed
borrowing hereunder and (C) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.


(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and


(ix)such other assurances, certificates, documents, consents or opinions as the
Lender reasonably may require.


(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.


(c)    Unless waived by the Lender, the Borrower shall have paid all Attorney
Costs of the Lender to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of Attorney Costs as shall constitute its reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender).


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Lender that:
5.01    Existence and Power. Each Loan Party and each of their Subsidiaries
(other than Excluded Subsidiaries):


(a)    is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable;


(b)    has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;


(c)    is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and






--------------------------------------------------------------------------------




(d)    is in compliance with all Laws; except, in each case referred to in
clause (a), (b), (c) or (d), to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of this Agreement and each other Loan Document have been duly
authorized by all necessary corporate or other action, and do not and will not:


(a)    contravene the terms of any of such Loan Party’s Organization Documents;


(b)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which such Loan Party is a party or any order, injunction, writ or decree of
any Governmental Authority to which such Loan Party or its property is subject;
or


(c)    violate any Laws.


5.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.


5.04    Binding Effect. This Agreement and each other Loan Document to which any
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


5.05    Litigation. Except as specifically disclosed in Schedule 5.05, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of any Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any Loan Party or any
of their Subsidiaries or any of their respective properties which:


(a)    purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or


(b)    would reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.


5.06    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Loan Parties. As of the Closing Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect, or that would, if such default had occurred after the Closing Date,
create an Event of Default under Section 8.01(e).


5.07    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of any Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)     There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.






--------------------------------------------------------------------------------




(c)    (i) No ERISA Event has occurred (provided, that for purposes of this
Section 5.07(c)(i), a Reportable Event shall only constitute an ERISA Event if
such Reportable Event could reasonably be expected to result in liability of a
Loan Party or an ERISA Affiliate in an aggregate amount in excess of
$5,000,000), and no Loan Party or any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party or any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) no Loan
Party or any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.


(d)    No Loan Party or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.07 hereto and (B) thereafter, Pension Plans not otherwise prohibited
by this Agreement.


5.08    Use of Proceeds; Margin Regulations. The proceeds of the Term Loan are
to be used solely for the purposes set forth in and permitted by Section 6.11
and Section 7.07. Neither the Loan Party nor any Subsidiary is generally engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.


5.09    Title to Properties. The Loan Parties and each Subsidiary have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Loan Parties and their Subsidiaries (other than Excluded
Subsidiaries) is subject to no Liens, other than Permitted Liens.


5.10    Taxes. The Loan Parties and their Subsidiaries (other than Excluded
Subsidiaries) have filed all federal and other material tax returns and reports
required to be filed, and have paid all federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect or that is not disclosed on Schedule 5.10.


5.11    Financial Condition.


(a)    The Audited Financial Statements, and the unaudited consolidated
financial statements of the Company and its Subsidiaries dated February 26, 2015
for the fiscal year ended January 3, 2015, including the notes thereto and the
accompanying Management’s Discussion and Analysis of Financial Condition and
Results of Operations:


(i)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
ordinary, good faith year end audit adjustments in the case of such unaudited
statements;


(ii)    fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and


(iii)    except as specifically disclosed in Schedule 5.11, show all material
Indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.


(b)    Since the date of the Audited Financial Statements, there has been no
Material Adverse Effect.




--------------------------------------------------------------------------------






5.12    Environmental Matters. Except as specifically disclosed in
Schedule 5.12, existing Environmental Laws and existing Environmental Claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.13    Regulated Entities. No Loan Party, any Person controlling any Loan
Party, nor any Subsidiary, is an “Investment Company” within the meaning of the
Investment Companies Act of 1940. The Loan Parties are not subject to any other
federal or state statute or regulation limiting its ability to incur
Indebtedness.


5.14    No Burdensome Restrictions. No Loan Party or any Subsidiary is a party
to or bound by any Contractual Obligation, or subject to any restriction in any
Organization Document, or any Requirement of Law, which could reasonably be
expected to have a Material Adverse Effect.


5.15    Copyrights, Patents, Trademarks and Licenses, Etc. The Loan Parties and
their Subsidiaries (other than Excluded Subsidiaries) own or are licensed or
otherwise have the right to use all of the patents, trademarks, service marks,
trade names, copyrights, contractual franchises, authorizations and other rights
that are reasonably necessary for the operation of their respective businesses,
without any conflict with the rights of any other Person that could reasonably
be expected to have a Material Adverse Effect. To the best knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Loan Parties or any Subsidiary (other than an Excluded
Subsidiary) infringes upon any rights held by any other Person such that it
could reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.05, no claim or litigation regarding any of
the foregoing is pending or threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Loan Parties, proposed, which, in either
case, could reasonably be expected to have a Material Adverse Effect.


5.16    Subsidiaries. As of the Closing Date, the Company has no Subsidiaries
other than those specifically disclosed in part (a) of Schedule 5.16 hereto and
has no equity investments in any other corporation or entity other than those
permitted by Section 7.04(e) or specifically disclosed in part (b) of
Schedule 5.16.


5.17    Insurance. The properties of the Loan Parties and their Subsidiaries
(other than Excluded Subsidiaries) are insured either with financially sound and
reputable insurance companies or under legitimate and responsible self-insurance
programs, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where any Loan Party or any of their
Subsidiaries (other than Excluded Subsidiaries) operate.


5.18    Full Disclosure. None of the representations or warranties made by any
Loan Party or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of any Loan Party or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of any Loan Party to the Lender prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.


5.19    Taxpayer Identification Number. The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02.


5.20    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.


5.21    OFAC. No Loan Party, nor any Subsidiary, nor, to the knowledge of the
Loan Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (c) located, organized or resident in a Designated
Jurisdiction.






--------------------------------------------------------------------------------




5.22    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with all applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.


5.23    Representations as to the Luxembourg Subsidiary. Each of the Loan
Parties represents and warrants to the Lender as of the Luxembourg Joinder
Closing Date that:


(a)    The Luxembourg Subsidiary is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to the Luxembourg Subsidiary, the
“Applicable Luxembourg Subsidiary Documents”), and the execution, delivery and
performance by the Luxembourg Subsidiary of the Applicable Luxembourg Subsidiary
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither the Luxembourg Subsidiary nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which the Luxembourg Subsidiary is organized and existing in
respect of its obligations under the Applicable Luxembourg Subsidiary Documents.


(b)    The Applicable Luxembourg Subsidiary Documents are in proper legal form
under the Laws of the jurisdiction in which the Luxembourg Subsidiary is
organized and existing for the enforcement thereof against the Luxembourg
Subsidiary under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Luxembourg Subsidiary Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Luxembourg Subsidiary Documents that the Applicable Luxembourg
Subsidiary Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which the
Luxembourg Subsidiary is organized and existing or that any registration charge
or stamp or similar tax be paid on or in respect of the Applicable Luxembourg
Subsidiary Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Luxembourg Subsidiary Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.


(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which the Luxembourg
Subsidiary is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Luxembourg Subsidiary Documents or (ii) on any
payment to be made by the Luxembourg Subsidiary pursuant to the Applicable
Luxembourg Subsidiary Documents, except (i) the registration of the Agreement
with the Administration de l’Enregistrement et des Domaines in the Grand Duchy
of Luxembourg as may be required in the case of legal proceedings being brought
before the Luxembourg courts or, in the case that the Agreement must be produced
before an official Luxembourg authority or, in the case that the Agreement is
referred to in a public deed, in which case either a nominal registration duty
or an ad valorem duty (of, for example, 0.24 (zero point twenty four) percent of
the amount of the payment obligation mentioned in the document so registered)
will be payable depending on the nature of the document to be registered, or
(ii) as has been disclosed to the Lender.


(d)    The execution, delivery and performance of the Applicable Luxembourg
Subsidiary Documents executed by the Luxembourg Subsidiary are, under applicable
foreign exchange control regulations of the jurisdiction in which the Luxembourg
Subsidiary is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Obligation hereunder shall remain unpaid or unsatisfied, each
Loan Party shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03 which shall apply to the Company only) and shall
(except in the case of the covenant set forth in Section 6.11) cause each
Subsidiary (other than Excluded Subsidiaries) to:
6.01    Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:


(a)    as soon as available, but not later than 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal year




--------------------------------------------------------------------------------




and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by the
opinion of a nationally-recognized independent public accounting firm
(“Independent Auditor”) which report shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years. Such opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Company or
any Subsidiary’s records; and


(b)    as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Company, commencing
with the fiscal quarter ending April 4, 2015, a copy of the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter and the related consolidated statements of income and cash
flows for the period commencing on the first day and ending on the last day of
such fiscal quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of the
Company and its Subsidiaries. As to any information contained in materials
furnished pursuant to Section 6.02(b), the Company shall not be separately
required to furnish such information under clause (a) or (b) above, but the
foregoing shall not be in derogation of the obligation of the Company to furnish
the information and materials described in subsections (a) and (b) above at the
times specified therein.


6.02    Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender:


(a)    (i) concurrently with the delivery of the financial statements referred
to in subsections 6.01(a) and (b), a Compliance Certificate, executed by a
Responsible Officer of the Company, which certifies, among other things, that no
Default or Event of Default has occurred and is continuing (except as described
therein);


(b)    promptly, copies of all financial statements and reports that the Company
send to its shareholders, and copies of all financial statements and regular,
periodical or special reports (including Forms 10K, 10Q and 8K) that the Company
or any Subsidiary may make to, or file with, the SEC; and


(c)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary as the Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which any Loan
Party posts such documents, or provides a link thereto on such Loan Party’s
website on the Internet at the website address listed on Schedule 11.02;
provided that: (i) the Loan Parties shall deliver paper copies of such documents
to the Lender upon its request to the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Lender
and (ii) the Loan Parties shall notify (which may be by facsimile or electronic
mail) the Lender of the posting of any such documents and provide to the Lender
by electronic mail electronic versions (i.e., soft copies) of such documents.
The Lender shall have no obligation to request the delivery or to maintain
copies of the documents referred to above.
6.03    Notices. Promptly notify the Lender:


(a)    of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that is reasonably likely
to become a Default or Event of Default;


(b)    of any matter that has resulted or is reasonably likely to result in a
Material Adverse Effect, including (insofar as the same has resulted or is
reasonably likely to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or its Subsidiaries; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any of its Subsidiaries and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any of
its Subsidiaries, including pursuant to any applicable Environmental Laws;










--------------------------------------------------------------------------------




(c)    of any of the following events affecting any Loan Party, together with a
copy of any notice with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to any Loan Party with respect to such event:


(i)    an ERISA Event;


(ii)    the adoption of any new Pension Plan or other Plan subject to
Section 412 of the Code;


(iii)    the adoption of any amendment to a Pension Plan or other Plan subject
to Section 412 of the Code that results in a material increase in contributions
or Unfunded Pension Liability; or


(iv)    the commencement of contributions to any Pension Plan or other Plan
subject to Section 412 of the Code;


(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any of its consolidated Subsidiaries.


Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action any affected Loan Party or any affected Subsidiary
proposes to take with respect thereto and at what time. Each notice under
Section 6.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
reasonably foreseeably will be) breached or violated.
6.04    Preservation of Corporate Existence, Etc.


(a)    Preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of incorporation
or formation, except with respect to any Subsidiary that is not the continuing
or surviving Person or any Subsidiary that disposes of all of its assets to
another Person, in each case in connection with transactions permitted by
Section 7.03;


(b)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.03 and sales of assets permitted by
Section 7.02;


(c)    use reasonable efforts, in the ordinary course of business, to preserve
its business organization and goodwill, except with respect to any Subsidiary
that is not the continuing or surviving Person or any Subsidiary that disposes
of all of its assets to another Person, in each case in connection with
transactions permitted by Section 7.03; and


(d)    preserve or renew, to the extent permitted by Law, all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.


6.05    Maintenance of Property. Maintain, and preserve all its property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted, and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party and each Subsidiary
(other than an Excluded Subsidiary) shall use the standard of care typical in
the industry in the operation and maintenance of its facilities.


6.06    Insurance. Maintain, either with financially sound and reputable
independent insurers or under legitimate and responsible self-insurance
programs, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided that at all
times during the term of this Agreement the Loan Parties shall maintain
insurance coverage with sound and reputable independent insurers or legitimate
and responsible self-insurance programs in substantially the same amounts and
covering substantially the same risks as the coverage existing on the Closing
Date which is specifically disclosed in Schedule 6.06. Upon request of the
Lender, the Loan Parties shall furnish the Lender, at reasonable intervals (but
not more than once per calendar year), a certificate of each Loan Party’s
insurance broker setting forth the nature, extent




--------------------------------------------------------------------------------




and such other information as the Lender may reasonably request regarding the
independent insurance maintained by the Loan Parties and their Subsidiaries
(other than Excluded Subsidiaries) in accordance with this Section 6.06.


6.07    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all their respective obligations and liabilities with respect to
which the failure to make payment could reasonably be expected to have a
Material Adverse Effect, including (insofar as the same could reasonably be
expected to have a Material Adverse Effect):


(a)    all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary;


(b)    all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by such Loan Party or such Subsidiary; and


(c)    all Indebtedness, as and when due and payable.


6.08    Compliance with Laws. Comply, in all material respects with all
requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act and Regulation U
issued by the FRB), except such as may be contested in good faith or as to which
a bona fide dispute may exist.


6.09    Inspection of Property and Books and Records. The Loan Parties shall
maintain and shall cause each Subsidiary (other than Excluded Subsidiaries) to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties and their Subsidiaries. The Loan Parties shall permit, and shall cause
each Subsidiary (other than Excluded Subsidiaries) to permit, representatives
and independent contractors of the Lender, at the expense of the Loan Parties
for one annual visit and inspection and at the expense of the Lender for each
more frequent visit and inspection, to visit and inspect any of their respective
properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, when an Event of
Default exists the Lender or any other agent or representative appointed by the
Lender may do any of the foregoing at the expense of the Loan Parties at any
time during normal business hours and without advance notice at the Loan
Parties’ expense.


6.10    Environmental Laws. The Loan Parties shall, and shall cause each
Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws (except for any noncompliance which has
not resulted or is not reasonably likely to result in a Material Adverse
Effect).


6.11    Use of Proceeds. Use the proceeds of the Term Loan for working capital,
capital expenditures, acquisitions (including the acquisition of Spinal
Modulation, Inc.), share repurchases and other corporate purposes not in
contravention of any Law or of any Loan Document.


6.12    Anti-Corruption Laws. Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.


ARTICLE VII.
NEGATIVE COVENANTS


So long as any Obligation hereunder shall remain unpaid or unsatisfied, no Loan
Party shall, nor shall it permit any Subsidiary (other than an Excluded
Subsidiary) to, directly or indirectly:
7.01    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):


(a)    any Lien existing on property of any Loan Party or any Subsidiary on the
Closing Date and set forth in Schedule 7.01 securing Indebtedness outstanding on
such date and any renewals or extensions thereof, provided




--------------------------------------------------------------------------------




that the property covered thereby is not increased and, in the case of any Liens
on property of any Subsidiary whose Indebtedness is secured thereby, any renewal
or extension of the obligations secured or benefited thereby, if applicable, is
permitted by Section 7.05;


(b)    any Lien created under any Loan Document;


(c)    Liens for taxes, fees, assessments or other governmental charges
which-are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 6.07, provided that no notice
of lien has been filed or recorded under the Code;


(d)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;


(e)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;


(f)    Liens on the property of any Loan Party or any of its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, (ii) contingent obligations
on surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Loan Parties and their Subsidiaries;


(h)Liens on assets of companies which become Subsidiaries after the date of this
Agreement, provided, however, that such Liens existed at the time the respective
companies became Subsidiaries and were not created in anticipation thereof, and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and, in the case of any Liens on property of any Subsidiary
whose Indebtedness is secured thereby, any renewal or extension of the
obligations secured or benefited thereby, if applicable, is permitted by
Section 7.05;


(i)purchase money security interests on any property acquired or held by any
Loan Party or any Subsidiary in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed $125,000,000;


(j)Liens securing obligations in respect of capital leases on assets subject to
such leases, provided that such capital leases are otherwise permitted
hereunder;


(k)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by any of the Loan Parties or any
Subsidiary to provide collateral to the depository institution;


(l)other Liens on property, provided that the sum of the aggregate Indebtedness
secured by such Liens (exclusive of Indebtedness secured by Liens permitted by
clauses (a) through (k), (m) and (n) hereof) shall not exceed an amount equal to
15% of Consolidated Tangible Net Worth as shown on the Company’s consolidated
balance sheet for its most recent prior fiscal quarter;






--------------------------------------------------------------------------------




(m)Liens on accounts receivable and related property of any Subsidiary of the
Loan Parties and/or on any such related property of any Loan Party, in each case
subject to a Permitted Receivables Facility and created in connection with such
Permitted Receivables Facility;


(n)Liens on property existing at the time of acquisition thereof by any Loan
Party or any Subsidiary; provided, such Liens were in existence prior to such
acquisition and were not created in contemplation of such acquisition; and


(o)Liens securing reimbursement obligations with respect to letters of credit
arising by operation of law under Section 5-118(a) of the Uniform Commercial
Code.


7.02    Disposition of Assets. Sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property
(including accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:


(a)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;


(b)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;


(c)    other dispositions of property during the term of this Agreement whose
net book value in the aggregate shall not exceed 10% of the total assets of the
Company and its consolidated Subsidiaries as reflected on the balance sheet of
the Company and its consolidated Subsidiaries for their most recent prior fiscal
quarter; and


(d)    the sale of notes or account receivables (or interests therein) pursuant
to and in accordance with the terms of a Permitted Receivables Facility by any
Loan Party or any Subsidiary.


7.03    Consolidations and Mergers. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:


(a)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;


(b)    any Subsidiary that is not a Loan Party may (i) voluntarily liquidate,
dissolve or windup or (ii) sell, transfer or distribute all or substantially all
of its assets (upon voluntary liquidation or otherwise), to a Loan Party or
another Subsidiary or as otherwise permitted by Section 7.02; and


(c)    any Subsidiary that is not a Loan Party may merge with a third party in
order to consummate an Acquisition permitted by Section 7.04, including any
merger as a result of which the third party is the surviving entity, so long as
such entity upon the consummation of the merger is a Subsidiary.


7.04    Loans and Investments. Purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of any Loan Party, except for:


(a)    investments in cash equivalents and short term marketable securities in
accordance with the written investment policy approved from time to time by the
Borrower’s board of directors, a current copy of which is set forth as
Schedule 7.04 attached hereto and provided further, that the Borrower shall
provide a copy of such policy to the Lender upon written request given to the
Lender from time to time;


(b)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;


(c)    extensions of credit by a Loan Party to any of its Subsidiaries or by any
of its Subsidiaries to another of its Subsidiaries or to a Loan Party;




--------------------------------------------------------------------------------






(d)    Acquisitions, including investments in a Subsidiary or a third party
incurred in order to consummate Acquisitions, provided that (i) such
Acquisitions are undertaken in accordance with all applicable Laws; and (ii) the
prior, effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree or any owner of any
assets being acquired is obtained if such consent or approval is required to
authorize the same;


(e)    minority equity investments or venture capital investments, provided that
such investments are within the healthcare industry;


(f)    loans or other advances made during the term of this Agreement by the
Loan Parties or any of their Subsidiaries which in the aggregate do not exceed
2.5% of the total assets of the Company and its consolidated Subsidiaries as
reflected on the balance sheet of the Company and its consolidated Subsidiaries
for the most recent fiscal quarter preceding the date of determination;


(g)    advances to officers, directors and employees of the Loan Parties and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; and


(h)    investments in one or more Subsidiaries of a Loan Party by a Loan Party
or another Subsidiary.


The Loan Parties shall not, and shall not suffer or permit any of their
Subsidiaries to, use any portion of the Term Loan proceeds, directly or
indirectly, to acquire any securities in connection with any transaction subject
to Section 13(d) (other than an Investment Transaction) or Section 14 of the
Exchange Act, unless, prior to the time such transaction becomes subject to such
Section 13 or 14, the board of directors or other applicable governing body of
the Person that is the issuer of such securities has adopted a resolution
approving such transaction. For purposes of this Section 7.04, an “Investment
Transaction” means a transaction subject to Section 13(d) of the Exchange Act,
provided that in connection with such transaction any Loan Party or any
Subsidiary (as the case may be) has reported and at all times continues to
report to the SEC that such transaction is undertaken for investment purposes or
strategic business purposes.
7.05    Limitation on Subsidiary Indebtedness. Permit any Subsidiary to create,
incur, assume, suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness or Contingent Obligations,
except:


(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.05
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith and by an amount equal to any
existing commitments unutilized thereunder;


(b)    letters of credit, bid bonds, performance guarantees and overdraft
obligations guaranteed by the Company so long as the aggregate Indebtedness and
Contingent Obligations under this subsection (b) is not of any time in excess of
$200,000,000;


(c)    endorsements for collection or deposit in the ordinary course of
business;


(d)    Indebtedness of any Subsidiary incurred pursuant to a Permitted
Receivables Facility;


(e)    Indebtedness consisting of (i) the 1.58% unsecured private placement
notes issued by St. Jude Medical Japan Co. Ltd. (“SJM Japan”) in April 2010 in
the original principal amount of 8,140,500,000 Japanese Yen, guaranteed by the
Company and maturing April 28, 2017, (ii) the 2.04% unsecured private placement
notes issued by SJM Japan in April 2010 in the original principal amount of
12,753,450,000 Japanese Yen, guaranteed by the Company and maturing April 20,
2020, and (iii) all loans and other obligations incurred by SJM Japan under an
overdraft facility with Mizuho Bank Ltd. and Sumitomo Mitsui Banking Corporation
in the maximum aggregate principal amount at any time outstanding of
8,000,000,000 Japanese Yen, and, with respect to each of clauses (i), (ii) and
(iii), any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other




--------------------------------------------------------------------------------




reasonable amount paid, and fees and expenses reasonably incurred, in connection
therewith and by an amount equal to any existing commitments unutilized
thereunder;
 
(f)    Indebtedness consisting of (i) agreements by a Subsidiary in connection
with an acquisition to provide additional consideration payments upon the
achievement of certain milestones, (ii) contingent commitments by a Subsidiary
to acquire various businesses involved in the distribution of a Loan Party’s or
its Subsidiaries’ products, (iii) commitments by a Subsidiary to fund minority
investments and (iv) other contingent acquisition payments to be made by a
Subsidiary;


(g)    other Indebtedness or Contingent Obligations, provided that the aggregate
amount of Indebtedness and Contingent Obligations permitted under subsections
(a) and (g) of this Section 7.05 shall not exceed $350,000,000; and


(h)    Indebtedness permitted under Section 7.04.


(i)    Indebtedness under this Agreement.


The restrictions contained in this Section shall not include any Indebtedness of
any Subsidiary incurred under this Agreement.
7.06    Transactions with Affiliates. Enter into any transaction with any
Affiliate of a Loan Party, except in the ordinary course of business or upon
fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate of such Loan Party or such Subsidiary and provided such
transaction is not otherwise restricted hereunder.


7.07    Use of Proceeds; Regulation U. Following the application of proceeds of
the Term Loan, have more than 25% of the value of assets of a Loan Party, which
are subject to any arrangement with the Lender (herein or otherwise) whereby any
Loan Party’s or any Subsidiary’s right or ability to sell, pledge or otherwise
dispose of assets is in any way restricted, be Margin Stock.


7.08    Limitation on Subsidiary Dividends. Permit any Subsidiary (other than an
Excluded Subsidiary) to enter into any agreement with any Person (other than the
Lender pursuant to this Agreement) which prohibits or limits the ability of such
Subsidiary (other than an Excluded Subsidiary) to declare or pay any dividends
or make other distributions of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of the capital stock of such
Subsidiary (other than an Excluded Subsidiary).


7.09    Joint Ventures. Enter into any Joint Venture which is not in the
healthcare industry.


7.10    Restricted Payments. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, or purchase, redeem or
otherwise acquire for value any shares of its capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding; except
that a Loan Party and any wholly-owned Subsidiary may:


(a)    declare and make dividend payments or other distributions payable solely
in its common stock;


(b)    purchase, redeem or otherwise acquire shares of its common stock or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock; and


(c)    declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash provided, that, before and immediately after
giving effect to such proposed action, no Default or Event of Default exists or
would exist.


7.11    Change in Business. Engage in any material line of business
substantially different from those lines of business carried on by the Company
and its Subsidiaries on the date hereof.


7.12    Accounting Changes. Make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
any Loan Party or of any Subsidiary.






--------------------------------------------------------------------------------




7.13    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Company to be greater
than 3.5 to 1.0 for the four fiscal quarters ending on such date.


7.14    Sanctions. Directly or, to a Loan Party’s knowledge, indirectly, use the
proceeds of the Term Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender or otherwise) of Sanctions.


7.15    Anti-Corruption Laws. Directly or indirectly use the proceeds of the
Term Loan for any purpose that would violate the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other applicable jurisdictions.




ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:


(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of the Term Loan,
(ii) within three days after the same becomes due, any interest on the Term Loan
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any applicable Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.09, or 6.11 or Article VII and, with respect to any default under Section 6.01
or 6.02, such default shall remain unremedied for a period of five days; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such failure and
(ii) the date upon which written notice thereof is given to the Borrower by the
Lender; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or


(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (other than an
Excluded Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the $75,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such other Indebtedness or Guarantee or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
$75,000,000; or




(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiaries thereof
(other than an Excluded Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an




--------------------------------------------------------------------------------




assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
60 calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than an Excluded Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or


(h)    Judgments. There is entered against any Loan Party or any Subsidiary
(other than an Excluded Subsidiary) (i) a final judgment or order for the
payment of money in an aggregate amount exceeding $150,000,000 (to the extent
not covered by independent third-party insurance), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $125,000,000; or


(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or


(k)    Change of Control. There occurs any Change of Control with respect to the
Company or, after giving effect to the Luxembourg Joinder, the Borrower ceases
to be a Subsidiary of the Company or there occurs any Change of Control with
respect to the Company; or


(l)    Loss of Licenses. (i) The Food and Drug Administration or any other
Governmental Authority revokes or fails to renew any material license, permit,
franchise, patent, trademark, service mark, trade name, copyright, authorization
or other right of any Loan Party or any Subsidiary, or any Loan Party or any
Subsidiary for any reason loses any material license, permit, franchise, patent,
trademark, service mark, trade name, copyright, authorization or other right, or
any Loan Party or any Subsidiary suffers the imposition of any restraining
order, escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material license, permit,
franchise, patent, trademark, service mark, trade name, copyright, authorization
or other right; and (ii) any event or circumstance described in clause (i) has
resulted or is reasonably likely to result in a Material Adverse Effect.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:


(a)    declare the unpaid principal amount of the Term Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and the other Loan Parties; and


(b)    exercise all rights and remedies available to it under the Loan Documents
or applicable law;






--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Term Loan and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loan has automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Lender in an order and in a manner as the Lender may determine in
its sole discretion, and any amount remaining after such application, if any,
shall be distributed to the Borrower or as required by Law.




ARTICLE IX.
CONTINUING GUARANTY


9.01    Guaranty.


On and after the Luxembourg Joinder Closing Date, the Guarantor hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations (for
the avoidance of doubt, specifically including any obligations under the
Applicable Luxembourg Subsidiary Documents), whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Lender, arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lender in connection with the collection or enforcement thereof) (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that the liability of the Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Lender’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations, in each case absent manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by any
fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
9.02    Rights of Lender.


The Guarantor consents and agrees that the Lender may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Lender in its sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
9.03    Certain Waivers.


The Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of the Lender) of the liability
of the Borrower or any other Loan Party; (b) any defense based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of the
Borrower or any other Loan Party; (c) the benefit of any statute of limitations
affecting the Guarantor’s liability hereunder; (d) any right to proceed against
the Borrower or any other Loan Party, proceed against or exhaust any security
for the Obligations, or pursue any other remedy in the power of the Lender
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Lender; and (f) to the fullest extent permitted by law,
any and all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties.
The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or




--------------------------------------------------------------------------------




nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
9.04    Obligations Independent.


The obligations of the Guarantor hereunder are independent of the Obligations
and the obligations of any other guarantor, and a separate action may be brought
against the Guarantor to enforce this Guaranty whether or not the Borrower or
any other person or entity is joined as a party.
9.05    Subrogation.


The Guarantor shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the Term
Commitments are terminated. If any amounts are paid to a Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Lender and shall forthwith be paid to the Lender to reduce the
amount of the Obligations, whether matured or unmatured.
9.06    Termination; Reinstatement.


This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Maturity
Date. Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Borrower or the Guarantor is made, or any of the Lender exercises its right
of setoff, in respect of the Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lender in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Lender are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
9.07    Stay of Acceleration.


If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against the Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Borrower and the Guarantor, jointly and severally, immediately
upon demand by the Lender.
9.08    Condition of Borrower.


The Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as the Guarantor requires, and that
the Lender does not have any duty, and the Guarantor is not relying on the
Lender at any time, to disclose to it any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (the
Guarantor waiving any duty on the part of the Lender to disclose such
information and any defense relating to the failure to provide the same).
9.09    Appointment of Borrower.


The Guarantor hereby appoints the Borrower to act as its agent for all purposes
of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) any
notice or communication delivered by the Lender to the Borrower shall be deemed
delivered to each Loan Party and (b) the Lender may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.




--------------------------------------------------------------------------------






ARTICLE X.
CONDITIONS PRECEDENT TO LUXEMBOURG JOINDER


10.01    Conditions Precedent to Luxembourg Joinder. So long as no Default or
Event of Default exists, the Company shall have the right at any time after the
Closing Date, to voluntarily transfer and assign to the Luxembourg Subsidiary
all, but not part, of the Term Loan and all of the Company’s rights and
obligations as Borrower hereunder and under the Term Note upon satisfaction of
the following conditions precedent (such date, the “Luxembourg Joinder Closing
Date”):


(a)    The Company shall have provided not less than ten (10) Business Days nor
more than thirty (30) Business Days prior written notice to the Lender stating
its intention to transfer and assign its rights and obligations hereunder to the
Luxembourg Subsidiary;


(b)    The Lender’s receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer, each dated the Luxembourg Joinder
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Luxembourg Joinder Closing Date) and each in form and
substance satisfactory to the Lender:


(i)the Borrower Joinder Agreement executed by the Luxembourg Subsidiary and the
Company, sufficient in number for distribution to the Lender and the Borrower;


(ii)an amended and restated Term Note executed by the Luxembourg Subsidiary, in
its capacity as the Borrower, in favor of the Lender;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Lender may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
Luxembourg Joinder and the Loan Documents;


(iv)such documents and certifications as the Lender may reasonably require to
evidence that the Luxembourg Subsidiary is duly organized or formed, and that
the Luxembourg Subsidiary is validly existing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)an opinion of Allen & Overy, société en commandite simple as special counsel
to the Luxembourg Subsidiary, addressed to the Lender, in form and substance
satisfactory to the Lender;


(vi)a certificate of a Responsible Officer either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by the Luxembourg Subsidiary and the validity against
the Luxembourg Subsidiary of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;


(vii)a certificate signed by a Responsible Officer certifying (A) that the
representations and warranties of the Loan Parties contained in Article V of
this Agreement, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct on and as of
the Luxembourg Joinder Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 10.01, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default or Event of Default shall exist, or would result
from consummation of the Luxembourg Joinder and (C) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;


(viii)an updated Schedule 11.02, which includes the true and correct unique
identification number of the Luxembourg Subsidiary that has been issued by its
jurisdiction of organization; as evidenced in an




--------------------------------------------------------------------------------




excerpt pertaining to the Luxembourg Subsidiary and delivered by the Luxembourg
trade and companies register (Registre de Commerce et des Sociétés de
Luxembourg);


(ix)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and


(x)such other assurances, certificates, documents, consents or opinions as the
Lender reasonably may require.


(c)    The Lender shall have received all due diligence materials as the Lender
has requested and the Lender shall have found such due diligence satisfactory to
it, including, without limitation, all documentation and other information that
the Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations.


(d)    Any fees and all accrued and unpaid interest on the principal balance of
the Term Loan to and including the Luxembourg Joinder Closing Date required to
be paid on or before the Luxembourg Joinder Closing Date shall have been paid.


(e)    Unless waived by the Lender, the Company shall have paid all Attorney
Costs of the Lender to the extent invoiced prior to or on the Luxembourg Joinder
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
its reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Lender).


(f)    All requisite material governmental authorizations and third party
consents and approvals necessary in connection with entering into the Borrower
Joinder Agreement and the other applicable Loan Documents by the Luxembourg
Subsidiary shall have been obtained (without the imposition of any conditions
that are not acceptable to Lender), copies of which shall be delivered to the
Lender, and shall remain in effect; all applicable waiting periods for
governmental authorizations in connection therewith shall have expired without
any action being taken by any Governmental Authority, and no applicable Law
shall be applicable, in the judgment of the Lender, in each case that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby or the rights of the Company or any of its Subsidiaries to
freely transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them.




ARTICLE XI.
MISCELLANEOUS


11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Borrower or the applicable Loan Party, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.


11.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications to be given by the
Borrower or any other Loan Party or the Lender as provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile to the address or facsimile
number specified for such Person on Schedule 11.02, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number as set forth on Schedule 11.02.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).




--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Lender. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other party.


(d)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic notices or Loan Notices) purportedly given by or
on behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies. No failure by the Lender to exercise,
and no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out of pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any counsel for the Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loan, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Term Loan.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender, and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby (including in respect of any matters
addressed in Section 3.01), (ii) the Term Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding




--------------------------------------------------------------------------------




relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
the Term Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(d)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(e)    Survival. The agreements in this Section shall survive the satisfaction
or discharge of all the other Obligations.


11.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower or any other Loan Party is made to the Lender, or the Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred


11.06    Successors and Assigns.


(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lender; provided, however, that the Company may assign
and transfer all, but not less than all, of its rights and obligations hereunder
and under the Term Note to the Luxembourg Subsidiary pursuant to the conditions
precedent set forth in Article X without the prior written consent of the
Lender, and (ii) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment by the
Lender unless (A) an Event of Default has occurred and is continuing at the time
of such assignment or (B) such assignment is to an Affiliate of the Lender.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of the Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


11.07    Treatment of Certain Information; Confidentiality. The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related




--------------------------------------------------------------------------------




Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or prospective assignee of, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to any Loan Party and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis and as applicable to (i) any rating
agency in connection with rating any Loan Party or its Subsidiaries or the
credit facility provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facility provided
hereunder, (h) with the consent of any Loan Party, (i) to any credit insurance
provider relating to any Loan Party and its Obligations or (j) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary, provided that, in the case of information received
from any Loan Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
(provided that such Person has adopted or implemented reasonable confidentiality
standards and protections).
The Lender acknowledges that (a) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws
11.08    Set-off. If an Event of Default shall have occurred and be continuing,
the Lender and its Affiliates are hereby authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower and the other Loan Party, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by the Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to the Lender, irrespective of whether or not the Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
Lender agrees to notify the Borrower promptly after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.


11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loan or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
telecopy or electronic format




--------------------------------------------------------------------------------




(including .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.


11.11    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.


11.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the making of the Term Loan, and shall continue in full force and
effect as long as the Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.


11.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY OF ITS RELATED
PARTIES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT




--------------------------------------------------------------------------------




PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the services regarding this
Agreement provided by the Lender are arm’s-length commercial transactions
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Lender, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) the Lender has no obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and the Lender has no obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation amendments or
other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Lender, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it.


11.18    USA PATRIOT Act Notice. The Lender hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
the Lender may be required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow the Lender to identify
each Loan Party in accordance with the Act. Each Loan Party shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.






--------------------------------------------------------------------------------






11.19    Most Favored Lender. If at any time the Multi-Year Revolving Credit
Agreement includes any covenant which is not contained in this Agreement, or any
existing covenant in the Multi-Year Revolving Credit Agreement which is also
contained in this Agreement is amended or modified in any manner, or a consent
or waiver has been given in respect thereof, then and in such event the Borrower
shall, in the event the Lender is not party to the Multi-Year Revolving Credit
Agreement, give written notice thereof to the Lender not later than ten days
following the date of execution of such Multi-Year Revolving Credit Agreement or
amendment thereof, as the case may be. Effective on the date of execution of
such Multi-Year Revolving Credit Agreement or amendment, other modification,
waiver or consent thereof (to which Bank of America has consented to such
amendment, modification, waiver or consent), as the case may be, such covenants
and related definitions and other provisions (collectively, the “Incorporated
Covenants”) shall then and thereupon (mutatis mutandis) be deemed to have been
incorporated herein; and any breach or event of default in respect of any such
Incorporated Covenant shall, subject to the foregoing, be deemed to be an Event
of Default hereunder subject to all applicable terms and provisions of this
Agreement, including, without limitation, the right of the Lender to waive or
not waive any breach thereof (independent of any right of any other creditor of
any Loan Party or Subsidiary in respect of any such Incorporated Covenants).
Without limiting the foregoing, any amendment, elimination or termination of, or
waiver or consent with respect to, any such Incorporated Covenant (including as
a result of the termination or repayment in full of the Multi-Year Revolving
Credit Agreement) in accordance with the terms of the Multi-Year Revolving
Credit Agreement to which Bank of America has consented to shall then and
thereupon (mutatis mutandis) constitute an amendment, elimination or
termination, as the case may be, of, or waiver or consent with respect to, such
Incorporated Covenant hereunder.


[The remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
ST. JUDE MEDICAL, INC., as Borrower prior to giving effect to the Luxembourg
Joinder
By: /s/ Donald J. Zurbay    
Name:
Donald J. Zurbay

Title:
Vice President Finance and CFO





GUARANTOR:
ST. JUDE MEDICAL, INC., as Guarantor upon and after giving effect to the
Luxembourg Joinder
By: /s/ Donald J. Zurbay    
Name:
Donald J. Zurbay

Title:
Vice President Finance and CFO































































St. Jude Medical, Inc.
Term Loan Agreement
Signature Page
65520123_8




--------------------------------------------------------------------------------






LENDER:


BANK OF AMERICA, N.A.




By: /s/ Yinghua Zhang    
Name:    Yinghua Zhang
Title:    Director    




























































































St. Jude Medical, Inc.
Term Loan Agreement
Signature Page
65520123_8




--------------------------------------------------------------------------------




SCHEDULE 1.01
EXCLUDED SUBSIDIARIES
None




--------------------------------------------------------------------------------






SCHEDULE 5.05
LITIGATION
Product Liability Litigation
Riata® Litigation: On December 17, 2014, the Company entered into an agreement
that establishes a private settlement program to resolve the actions, disputes
and claims-both filed and unfiled-of certain claimants against St. Jude Medical,
Inc. relating to its Riata® and Riata® ST Silicone Defibrillation Leads. The
agreement was entered into with a group of counsel representing plaintiffs in
proceedings in jurisdictions around the country as well as claimants with Riata
leads who have not initiated litigation. St. Jude Medical, Inc. accrued
$15 million in the fourth quarter of 2014 to fund the settlement, which resolved
approximately 950 of the outstanding, pending cases and claims. The terms of the
agreement provide that, under certain circumstances, the Company can elect to
terminate the settlement program and exercise its “walk away” right. The time
period in which eligible claimants can submit their documentation to participate
in the settlement closed during the first quarter of 2015.


Most of the resolved lawsuits were brought by single plaintiffs, but some of
them named multiple individuals as plaintiffs. Among the resolved lawsuits are
eight separate multi-plaintiff lawsuits filed from April 2013 through October
2014 in both the state and federal courts of California that involved 173
unrelated claimants.


Although the majority of the claimants in the aforementioned suits and claims
identified no specific injuries, some of the claimants alleged bodily injuries
as a result of surgical revision or removal and replacement of Riata® leads, or
other complications, which they attribute to the leads. The majority of the
claimants who sought recovery for implantation and/or surgical removal of Riata®
leads sought compensatory damages in unspecified amounts, and declaratory
judgments that the Company is liable to them for any past, present and future
evaluative monitoring, and corrective medical, surgical and incidental expenses
and losses. Several claimants also sought punitive damages.


As of April 23, 2015, the Company is aware of four lawsuits, of more than 70
filed as of December 17, 2014, which were filed by plaintiffs in the U.S.
alleging injuries caused by, and asserting product liability claims concerning,
Riata® and Riata® ST Silicone Defibrillation Leads where counsel for the
claimant has advised that the claimant will not participate in the
above-described settlement program. The four remaining lawsuits are pending in
various state courts including one in Georgia, one in Illinois, one in Kentucky
and one in South Carolina.


In November 2013, an amended claim was filed in a Canadian proposed class
proceeding alleging that Riata® leads were prone to insulation abrasion and
breach, failure to warn and conspiracy. The plaintiffs took no action between
their 2008 filing and the amended claim they filed in November 2013. The Company
has filed its statement of intent to defend in response to the amended claims,
and the plaintiffs have not taken any further action.


The Company is financially responsible for legal costs incurred in the continued
defense of the Riata product liability claims, including any potential
settlements, judgments and other legal defense costs. The Company believes that
a




--------------------------------------------------------------------------------




material loss in excess of the accrued amount is not probable and estimable and
the Company is not able to estimate a possible loss or range of loss at this
time.


Securities and Other Shareholder Litigation


March 2010 Securities Class Action Litigation: In March 2010, a securities
lawsuit seeking class action status was filed in federal district court in
Minnesota against the Company and certain officers (collectively, the
defendants) on behalf of purchasers of St. Jude Medical common stock between
April 22, 2009 and October 6, 2009. The lawsuit relates to the Company’s
earnings announcements for the first, second and third quarters of 2009, as well
as a preliminary earnings release dated October 6, 2009. The complaint, which
seeks unspecified damages and other relief as well as attorneys’ fees, alleges
that the defendants failed to disclose that it was experiencing a slowdown in
demand for its products and was not receiving anticipated orders for cardiac
rhythm management devices. Class members allege that the defendant’s failure to
disclose the above information resulted in the class purchasing St. Jude Medical
stock at an artificially inflated price. In December 2011, the Court issued a
decision denying a motion to dismiss filed by the defendants in October 2010. In
October 2012, the Court granted plaintiffs’ motion to certify the case as a
class action and the discovery phase of the case closed in September 2013. In
October 2013, the defendants filed a motion for summary judgment. In November
2014, the defendants filed a motion for leave to proceed with a motion to
decertify the class, which the Court denied in December 2014. On February 18,
2015, the parties entered into a written settlement agreement resolving the
case, pending notification to class members and subject to court approval. Under
the settlement, the Company agreed to make a payment of $50 million to resolve
all of the class claims and recorded a charge of that amount during the fourth
quarter of 2014. Based on filings made throughout the litigation proceedings,
the class members had claimed damages of approximately $475 million. A
preliminary order approving the settlement was entered by the District Court on
March 9, 2015. The final settlement approval hearing will take place on June 12,
2015. During the first quarter of 2015, the Company received insurance
recoveries of $40 million. The Company intends to pursue collection of
additional insurance recoveries from one of its insurance carriers.






--------------------------------------------------------------------------------




December 2012 Securities Litigation: On December 7, 2012, a putative securities
class action lawsuit was filed in federal district court in Minnesota against
the Company and an officer (collectively, the defendants) for alleged violations
of the federal securities laws, on behalf of all purchasers of the publicly
traded securities of the defendants between October 17, 2012 and November 20,
2012. The complaint, which sought unspecified damages and other relief as well
as attorneys’ fees, challenges the Company’s disclosures concerning its high
voltage cardiac rhythm lead products during the purported class period. On
December 10, 2012, a second putative securities class action lawsuit was filed
in federal district court in Minnesota against the Company and certain officers
for alleged violations of the federal securities laws, on behalf of all
purchasers of the publicly traded securities of the Company between October 19,
2011 and November 20, 2012. The second complaint alleged similar claims and
sought similar relief. In March 2013, the Court consolidated the two cases and
appointed a lead counsel and lead plaintiff. A consolidated amended complaint
was served and filed in June 2013, alleging false or misleading representations
made during the class period extending from February 5, 2010 through November 7,
2012. In September 2013, the defendants filed a motion to dismiss the
consolidated amended complaint. On March 10, 2014, the Court ruled on the motion
to dismiss, denying the motion in part and granting the motion in part. On
October 7, 2014, the lead plaintiff filed a second amended complaint. Like the
original consolidated amended complaint, the plaintiffs did not in the second
amended complaint assert any specific amount of compensation that they seek. The
plaintiffs’ filed their motion for class certification on January 15, 2015. The
Company will be filing a response and a hearing before the Court on the
plaintiffs’ class certification is expected in the fourth quarter of 2015. The
Company intends to continue to vigorously defend against the claims asserted in
this matter.


The Company has not recorded an expense related to any potential damages in
connection with the December 2012 Securities Litigation because any potential
loss is not probable or reasonably estimable. Because, based on the Company’s
historical experience, the amount ultimately paid, if any, often does not bear
any relationship to the amount claimed, the Company cannot reasonably estimate a
loss or range of loss, if any, that may result from these matters.


Governmental Investigations


In March 2010, the Company received a Civil Investigative Demand (CID) from the
Civil Division of the Department of Justice (DOJ). The CID requests documents
and sets forth interrogatories related to communications by and within the
Company on various indications for ICDs and a National Coverage Decision issued
by Centers for Medicare and Medicaid Services. Similar requests were made of the
Company’s major competitors. The Company provided its response to the DOJ in
June 2010 and no further activity involving the Company has occurred in this
matter since then.


On September 20, 2012, the Office of Inspector General for the Department of
Health and Human Services (OIG) issued a subpoena requiring the Company to
produce certain documents related to payments made by the Company to healthcare
professionals practicing in California, Florida and Arizona, as well as policies
and procedures related to payments made by the Company to non-employee
healthcare professionals. The Company provided its response to the OIG in May
2013 and no further activity involving the Company has occurred in this matter
since then.






--------------------------------------------------------------------------------




In April 2014, the Company received a CID from the Civil Division of the DOJ
stating that it was investigating the Company for potential False Claims Act
violations relating to allegations that certain health care facilities and a
physician group may have submitted false claims to federal health care programs
as a result of alleged inducements paid by the Company to implant the Company’s
cardiac devices. The Company provided its response to the OIG beginning in July
2014 and ending in October 2014. On April 1, 2015, the US District Court for the
Southern District of Alabama unsealed a qui tam Complaint upon which the CID was
based. The unsealed record revealed that the DOJ declined to intervene on
February 13, 2015. Thereafter, the qui tam relator moved to dismiss the
Complaint without prejudice. On April 1, 2015, the Court granted the relator’s
motion and dismissed the action.


As indicated, the Company is cooperating with the three open investigations and
is responding to these requests. However, the Company cannot predict when these
investigations will be resolved, the outcome of these investigations or their
impact on the Company. Based on the Company’s historical experience, the amount
paid, if any, in connection with any governmental investigation typically does
not bear any relationship the nature or subject of the investigation, the
Company cannot reasonably estimate a loss or range of loss, if any, that may
result from these matters. The Company has not recorded an expense related to
any potential damages in connection with these governmental matters because any
potential loss is not probable or reasonably estimable.




The Company is also involved in various other lawsuits, claims and proceedings
that arise in the ordinary course of business.




--------------------------------------------------------------------------------






SCHEDULE 5.07
ERISA MATTERS
None




--------------------------------------------------------------------------------






SCHEDULE 5.10
TAXES
The Company recognizes liabilities for uncertain tax positions that require
application of accounting estimates that are subject to the inherent
uncertainties associated with the tax audit process, and therefore include
certain contingencies. The Company recognizes interest and penalties related to
income tax matters in income tax expense. As of April 4, 2015, the Company had
$335 million accrued for uncertain tax positions, all of which would affect the
Company’s effective tax rate if recognized. Additionally, the Company had
$47 million accrued for gross interest and penalties as of April 4, 2015. At
January 3, 2015, the liability for uncertain tax positions was $328 million and
the accrual for gross interest and penalties was $44 million.
The Company is subject to U.S. federal income tax as well as income tax of
multiple state and foreign jurisdictions. The Company has substantially
concluded all material U.S. federal, state, foreign and local income tax matters
for all tax years through 2004. The U.S. Internal Revenue Service (IRS)
completed an audit of the Company’s 2010 and 2011 tax returns, and proposed
adjustments in its audit report, commonly referred to as a “30-day letter,”
issued in April 2015. In February 2014, the U.S. Internal Revenue Service (IRS)
completed an audit of the Company’s 2008 and 2009 tax returns, and proposed
adjustments in an audit report. The Company has begun and intends to vigorously
defend its positions and initiated defense of these adjustments at the IRS
appellate level. An unfavorable outcome could have a material negative impact on
the Company’s effective income tax rate in future periods. The Company does not
expect its uncertain tax positions to change significantly over the next
12 months.


The Company’s effective income tax rate was 16.9% and 18.2% for the first
quarter of 2015 and 2014, respectively. The Company’s effective income tax rate
differs from the U.S. federal statutory rate each year due to certain operations
that are subject to tax incentives, state and local taxes, and foreign taxes
that are different than the U.S. federal statutory rate. In addition, the
effective tax rate can be impacted each period by discrete factors and events.
The effective income tax rate decreased during the three months ended April 4,
2015 compared to the prior period primarily as a result of changes in the mix of
income before income taxes between U.S. and foreign countries.




--------------------------------------------------------------------------------








SCHEDULE 5.11
MATERIAL INDEBTEDNESS


The Company has approximately $60 million of letters of credit and bank
guarantees issued by various banks to support the Company’s insurance programs
as well as selling activities primarily outside of the U.S.




--------------------------------------------------------------------------------








SCHEDULE 5.12
ENVIRONMENTAL MATTERS
None




--------------------------------------------------------------------------------






SCHEDULE 5.16
SUBSIDIARIES
St. Jude Medical, Inc.
Subsidiaries and Equity Investments


Part (a)
As of April 24, 2015
St. Jude Medical, Inc. Wholly Owned Subsidiaries:
•
Pacesetter, Inc. - Sylmar, California; Scottsdale, Arizona; and Maven, South
Carolina (Delaware corporation) (dba St. Jude Medical Cardiac Rhythm Management
Division)

•
St. Jude Medical S.C., Inc. - Austin, Texas (Minnesota corporation)

•
St. Jude Medical Europe, Inc. - St. Paul, Minnesota (Delaware corporation)

•
St. Jude Medical Canada, Inc. - Mississauga, Ontario (Ontario, Canada
corporation)

•
St. Jude Medical (Shanghai) Co., Ltd. - Shanghai, China (Chinese corporation)

◦
Beijing, Shanghai and Guangzhou representative offices

•
St. Jude Medical Australia Pty., Ltd. - Sydney, Australia (Australian
corporation) (64.42% (1,381,000 shares) held by St. Jude Medical, Inc. and
27.21% (583,251 shares) held by St. Jude Medical Asia Pacific Holdings GK) and
8.37% (179,373 shares) held by St. Jude Medical Luxembourg S. a r.l

•
St. Jude Medical Brasil, Ltda. - Sao Paulo and Belo Horizonte, Brazil (Brazilian
corporation)

•
St. Jude Medical, Atrial Fibrillation Division, Inc. (Formerly St. Jude Medical,
Daig Division, Inc.) - Minnesota and California (Minnesota corporation)

◦
Endocardial Solutions NV/SA (Belgian corporation)

•
St. Jude Medical Colombia, Ltda. - Bogota, Colombia (Colombian corporation)

•
CardioMEMS, LLC.. - (Delaware limited liability company 9/15/2014) (merged with
Eagle merger corp 5/2014)

•
St. Jude Medical ATG, Inc. - Maple Grove, Minnesota (Minnesota corporation)
(Shell)

•
Irvine Biomedical, Inc. - Irvine, California (California corporation)

•
St. Jude Medical, Cardiology Division, Inc. (Formerly Velocimed, Inc.) -
Minnesota (Delaware corporation) (dba St. Jude Medical Cardiovascular Division)

◦
LightLab Imaging, Inc. - Westford, Massachusetts (Delaware corporation)

◦
Sealing Solutions, Inc. - Plymouth, Minnesota (Georgia corporation)

•
SJ Medical Mexico, S. de R.L. de C.V. - (Mexican corporation)

•
St. Jude Medical Argentina S.A. - Buenos Aires, Argentina (Argentinean
corporation)

•
Advanced Neuromodulation Systems, Inc. - Plano, Texas (Texas corporation) (dba
St. Jude Medical Neuromodulation Division)

◦
Hi-Tronics Designs, Inc. - Budd Lake, New Jersey (New Jersey corporation)

•
AGA Medical Holdings, Inc. - Plymouth, Minnesota (Delaware corporation)

◦
AGA Medical Corporation - Plymouth, Minnesota (Minnesota corporation)

▪
AGA Medical Belgium SPRL (Belgian corporation)

•Sphinx Subsidiary Corporation (Delaware corporation)
•RF Medical Holdings LLC (Delaware limited liability company 12/01/2014)
◦
NeuroTherm LLC (Delaware limited liability company 12/01/2014)

▪
Flivopress BV (Dutch corporation) (Wholly owned subsidiary of NeuroTherm LLC)

▪
RDG Medical Holdings, Ltd. (UK corporation) (Wholly owned subsidiary of
NeuroTherm LLC)

•St. Jude Medical Business Services Inc. (Delaware corporation)
•
SJM International, Inc. - St. Paul, Minnesota (Delaware corporation)

◦
St. Jude Medical Mexico Business Services, S.de R.L. de C.V. (Mexico
Corporation)

◦
St. Jude Medical International Holding S.a r.l. (Luxembourg corporation)



SJM International, Holding S.à r.l. Wholly Owned Legal Entities (Directly and
Indirectly):
•
St. Jude Medical International Holding S.a.r.l. (Luxembourg corporation)

◦
U.S. Branch of St. Jude Medical International Holding S.à r.l.

◦
St. Jude Medical Luxembourg Holding II S.à r.l. (Luxembourg Corporation)





--------------------------------------------------------------------------------




◦
St. Jude Medical Luxembourg Holding NT S.à r.l. (Luxembourg Corporation)

◦
St. Jude Medical Sweden AB (Swedish corporation)

◦
St. Jude Medical Danmark A/S (Danish corporation)

◦
St. Jude Medical (Portugal) - DistribuiMed de Produtos MModuto, Lda. (Portuguese
corporation)

◦
St. Jude Medical Export Ges.m.b.H. (Austrian corporation)

◦
St. Jude Medical Medizintechnik Ges.m.b.H. (Austrian corporation)

◦
St. Jude Medical Italia S.p.A. (Italian corporation)

◦
St. Jude Medical Belgium (Belgian corporation)

◦
St. Jude Medical Espana S.A. (Spanish corporation)

◦
St. Jude Medical France S.A.S. (French corporation)

◦
St. Jude Medical Finland O/y (Finnish corporation)

◦
St. Jude Medical Sp.zo.o. (Polish corporation)

◦
SJM Cardiovascluar Ireland Limited (Irish corporation)

◦
St. Jude Medical GmbH (German corporation)

▪NeuroTherm GmbH (German corporation)
◦
St. Jude Medical Kft (Hungarian corporation)

◦
St. Jude Medical UK Limited (United Kingdom corporation)

▪NeuroTherm Ltd. (United Kingdom corporation)
◦
St. Jude Medical (Schweiz) AG (Swiss corporation)

◦
UAB “St. Jude Medical Baltic” (Lithuanian corporation)

◦
St. Jude Medical Norway AS (Norwegian corporation)

▪
St. Jude Medical Luxembourg Holding S.a.r.l. (Luxembourg Corporation)U.S. Branch
of St. Jude Medical Luxembourg Holding S.à r.l.

◦
MediGuide, LLC (Delaware limited liability company)

▪
MediGuide Ltd. (Israeli corporation)

▪
St. Jude Medical Nederland B.V. (Netherlands corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

◦
NeuroTherm BV (Netherlands corporation) (wholly owned subsidiary of St. Jude
Medical Nederland B.V.)

▪
St. Jude Medical Puerto Rico LLC (Puerto Rican corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

▪
St. Jude Medical GVA S.a r. l. (Switzerland corporation) (formerly Endosense
S.A.)

▪
SJM Coordination Center BVBA (Belgian corporation) (wholly owned subsidiary of
St. Jude Medical Luxembourg Holding S.à r.l.)

◦
Cardio Life Research S.A. (Belgian corporation)

◦
St. Jude Medical Balkan d.o.o. (Serbian corporation)

◦
St. Jude Medical Estonia OÜ (Estonian corporation)

◦
SJM Hellas Limited Liability Trading Company (Greece corporation)

◦
Beirut Lebanon Branch

▪
St. Jude Medical Operations (Malaysia) Sdn. Bhd. (Malaysian corporation) (wholly
owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

▪
St. Jude Medical Costa Rica Limitada (Costa Rica corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

◦
St. Jude Medical Luxembourg S.a r.l. (Luxembourg corporation)

▪
US Branch of St. Jude Medical Luxembourg S.a.r.l.

▪
St. Jude Medical Holdings B.V. (Netherlands corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg S.à r.l.)

◦
St. Jude Medical India Private Limited (Indian corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

◦
St. Jude Medical New Zealand Limited (New Zealand corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

◦
St. Jude Medical Asia Pacific Holdings GK (Japanese corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

▪
St. Jude Medical Japan Co., Ltd. (Japanese corporation) (wholly owned subsidiary
of St. Jude Medical Asia Pacific Holdings GK)

▪
St. Jude Medical (Singapore) Pte. Ltd. (Singaporean corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)

▪
St. Jude Medical (Malaysia) Sdn Bhd (Malaysian corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)





--------------------------------------------------------------------------------




▪
St. Jude Medical Taiwan Co. (Taiwan corporation) (wholly owned subsidiary of
St. Jude Medical Asia Pacific Holdings GK)

▪
St. Jude Medical Korea YH (Korean corporation) (wholly owned subsidiary of
St. Jude Medical Asia Pacific Holdings GK)

▪
St. Jude Medical (Hong Kong) Limited (Hong Kong corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)

▪
St. Jude Medical (Thailand) Co., Ltd. - Bangkok, Thailand (Thai corporation)
(wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)

◦
St. Jude Medical AB (Swedish corporation) (Wholly owned subsidiary of St. Jude
Medical Holdings BV)

▪
St. Jude Medical Systems AB (formerly Radi Medical Systems AB) (Swedish
corporation)

◦
Radi Medical Systems Pte., Ltd. (Singapore corporation)

▪
HB Betakonsult (Swedish partnership) (St. Jude Medical AB holds a 99% interest
and St. Jude Medical Systems AB holds a 1% interest)



Part (b)


The following sets forth, as of the Closing Date, the Company’s equity
investments in any other corporation or entity other than as permitted pursuant
to Section 7.04(e):


None




--------------------------------------------------------------------------------






SCHEDULE 6.06


INSURANCE COVERAGE


Coverage
Limits
Retention
Insurance Companies
Commercial Property
Based on valuation
$3 billion aggregate
Various
FM Global
General Liability
$ 2 million aggregate
$ 1 million/occurrence
Various
Old Republic Insurance
Auto Insurance
$ 2 million
$ 2 million
Old Republic Insurance
Workers’ Compensation
Statutory
$ 900,000
Old Republic Insurance
Umbrella
$ 30 million
Underlying policy
Zurich
Great American
Foreign Liability/Clinical Trials
Various
Various
ACE
Directors & Officers
$ 75 million
$ 10 million (Securities claims) $5 million other claims
Swiss Re
AWAC
Chartis
Everest Re
Endurance
Chubb
ACE
Crime
$10 million
$ 250,000
Chartis
Cargo
Various
$ 100,000
Ace INA
Fiduciary
$ 15 million
$ 100,000
Chubb





--------------------------------------------------------------------------------








SCHEDULE 7.01
EXISTING LIENS
None




--------------------------------------------------------------------------------






SCHEDULE 7.04


ST. JUDE MEDICAL, INC.
GLOBAL INVESTMENT POLICY


Effective December 2014




PURPOSE
This investment policy (“Policy”) describes the objectives for investment of
funds on behalf of St. Jude Medical, Inc. and all of its legal entities
(“Company”). The Policy also defines the employees authorized to engage in
investment activity (“Authorized Individuals”), authorized investment sources
(“Authorized Brokers/Issuers”), authorized investment managers (“Authorized
Managers”), and portfolio quality, diversification and maturity parameters.
Modification of or deviation from the Policy requires the approval of the Audit
Committee of the Board of Directors of the Company (“Audit Committee”), except
for changes in Authorized Individuals, Authorized Brokers/Issuers, or Authorized
Managers, which require the prior written approval of the Company’s Chief
Financial Officer and either the Treasurer or Assistant Treasurer.


This policy does not supersede the Company’s Banking Resolution. Any banks
listed as Authorized Brokers/Issuers for the purpose of this Policy refer to the
investment or investment brokerage entity or function within that bank or
investment bank, but not to the depository, lending function or organization
which is the subject of the Banking Resolution.


Investment Objectives
The Company has three primary investment objectives, in priority order:
1.
Preservation of principal

2.
Liquidity

3.
Competitive after-tax yield



Authorized Individuals
1.
Chief Executive Officer

2.
Chief Operating Officer

3.
Chief Financial Officer

4.
Treasurer

5.
Assistant Treasurer

6.
Manager of Treasury Operations

7.
Sr. Treasury Analyst

8.
Director, Tax and Treasury, EMEAC

9.
Other designees as approved in writing by the Chief Executive Officer or the
Chief Financial Officer and either the Treasurer or Assistant Treasurer



Authorized Investments
Authorized investments, minimum quality characteristics, maximum allowable
maturities and allowable concentration (percentage of investment portfolio)
parameters are described in Exhibit A of the Policy. In general, investment
activity is restricted to investment grade securities, with minimum rating(s) on
trade date by Standard & Poor’s as outlined in Exhibit A of the Policy, or the
equivalent rating from Moody’s, or Fitch. Investments must be currency neutral,
i.e. investments must be made in the reporting currency or the currency that is
already held by the entity completing the investment.


Authorized Brokers/Issuers
Authorized Individuals are restricted to utilizing brokers, banks and direct
issuers of commercial paper as described in Exhibit B of the Policy. A current
version of Exhibit B indicating all additions or deletions from the list of
Authorized Brokers/Issuers is to be maintained by the Treasurer or Assistant
Treasurer. A written agreement signed by the Company’s Chief Financial Officer
and Treasurer or Assistant Treasurer is required for each Authorized
Broker/Issuer prior to executing investment transactions.






--------------------------------------------------------------------------------




Authorized Managers
Authorized Managers are described in Exhibit C of the Policy. Authorized
Managers are restricted to investments as detailed in Exhibit A of the Policy.
Authorized Managers are required to utilize broker dealers providing best
execution of trades, “best execution” being defined as most favorable pricing at
lowest cost. A written agreement signed by the Company’s Chief Financial Officer
and Treasurer or Assistant Treasurer is required for each Authorized Manager
prior to executing investment transactions. This written agreement will contain
an addendum documenting selection of security custodians and appropriate
performance benchmarks mutually chosen by the Authorized Manager and the
Company.


Responsibility
1.
Audit Committee

a.
Annual review of investment activity and results

b.
Annual review of the Company’s internally prepared compliance report

2.
Chief Financial Officer

a.
Annual review of the Policy

b.
Overall compliance with the Policy

c.
Approval of any changes in Authorized Individuals or Authorized Brokers/Issuers
or Authorized Managers

d.
Execution of agreements with Authorized Brokers/Issuers and Authorized Managers

e.
Distribution of annual investment and audit reports to the Audit Committee

f.
Decision on appropriate remedial strategy regarding any investment where that
investments’ value may be affected because of a negative credit rating change
subsequent to purchase.

3.
Treasurer or Assistant Treasurer

a.
Direct responsibility for compliance with the Policy

b.
On at least a quarterly basis, review the list of Authorized Brokers/Issuers and
Authorized Managers and recommend revisions

c.
Approval of any changes in Authorized Individuals or Authorized Brokers/Issuers
or Authorized Managers (also requires CFO approval)

d.
Execution of agreements with Authorized Brokers/Issuers or Authorized Managers

e.
Distribution of periodic reports to management

f.
As soon as known by the Treasurer or Assistant Treasurer, report to the Chief
Financial Officer any negative credit rating change that may affect any existing
investments’ value. This report shall include viable elections with respect to
the investment of concern.

4.
Authorized Individuals

a.
Ongoing compliance with the Policy

b.
Preparation of accurate and timely reports for management and the Audit
Committee

c.
As soon as known by the Individual, report to the Treasurer or Assistant
Treasurer any negative credit rating change of any existing investment .

5.
Internal Audit Function

a.
Preparation and distribution of an annual compliance audit for the Audit
Committee



Reporting Requirements
1.
Annual investment report to the Audit Committee

2.
Monthly report to Corporate Accounting and as directed to Chief Financial
Officer and Controller

3.
Annual compliance audit report

4.
Other as directed by management



Equity Investments
At the direction of the Chief Executive Officer of the Company, Authorized
Individuals are permitted to purchase up to $25 million in aggregate of the
capital stock, or equivalent, in a non-affiliated company. Amounts in excess of
$25 million in aggregate require approval by the Board of Directors.


Without further approval of the Board of Directors, the Chief Executive Officer
may direct authorized individuals to sell or otherwise dispose of investments in
non-affiliated companies.


Management Savings Plan (MSP) Investments
The Company maintains certain investments such as life insurance contracts and
mutual funds that serve to hedge the Company’s obligations under its MSP. This
Global Investment Policy is not intended to govern the management of the MSP
investments.






--------------------------------------------------------------------------------




Pooled Funds
The Company uses a cash pooling structure in Europe whereby excess funds are
pooled into a master account in Brussels. Rather than allow these funds to sit
idle in the master bank account, cash may be swept into a single bank deposit or
any other investment allowed under this policy. These pooled funds shall be
subject to all provisions of this Investment Policy.


Duration
This Policy is subject to annual review by the Audit Committee.




--------------------------------------------------------------------------------








ST JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT A
AUTHORIZED INVESTMENTS




--------------------------------------------------------------------------------




Instrument
Minimum
Rating on trade date
(S&P or Equiv.)
Expected Average Life
Maximum
Exposure Per Issue/Issuer
On trade date
 
See Definitions and Clarifications below table
Bank deposits/Eurodollar deposits
 
 
 
 
 
 
 
     Wells Fargo
NA
NA
$75 million or 5% of portfolio
     Bank of American
NA
NA
$75 million or 5% of portfolio
     JP Morgan
NA
NA
$75 million or 5% of portfolio
     Bank of Tokyo Mitsuibishi
NA
NA
$75 million or 5% of portfolio
     Svenska Handelsbanken
NA
NA
$75 million or 5% of portfolio
     US Bank
NA
NA
$75 million or 5% of portfolio
     TD Bank
NA
NA
$75 million or 5% of portfolio
     BNP Paribas
NA
NA
$75 million or 5% of portfolio
 
 
 
 
Single pooled cash deposit
NA
30 day maximum
$150 million
 
 
 
 
All other banks:
A-
NA
A- rated - $50 million or 5% of portfolio
 
AA-
NA
AA- rated $75 million or 5% of portfolio
Certificates of deposit/Yankee certificates of deposit
(rating based on underlying institution)
A
90 days
A rated - $20 million or 5% of portfolio
 
AA
90 days
AA rated - $50 million or 5% of portfolio
Bankers’ acceptances
A2
180 days
$20 million or 5% of portfolio
Commercial paper
A1
270 days
$40 million or 5% of portfolio
 
A2
60 days
$20 million or 5% of portfolio
Asset backed commercial paper
A1
60days
$20 million or 5% of portfolio
Asset backed securities
AAA
1 year
$20 million or 5% of portfolio
Corporate bonds or notes
AA
Two years
$20 million or 5% of portfolio
 
 
 
 
Money market funds
AAA
N/A
$75 million or 5% of portfolio
 
 
 
 
 
 
 
 
Municipal bonds or notes
A
One year
$20 million or 5% of portfolio
Municipal variable rate notes
SP-2
14 days
$20 million or 5% of portfolio
Repurchase agreements
AA
7 days
$20 million or 5% of portfolio
U.S. government agencies
N/A
Three years
N/A
U.S. government obligations
N/A
Three years
N/A



Definitions and Clarifications




--------------------------------------------------------------------------------






For Investments Managed Internally By St. Jude
Minimum rating on trade date:
•
For Split rated securities, the lowest of the ratings is used

•
Repurchase agreements must be collateralized by U.S. Government or Agency
securities



Expected average life:
•
Investments managed internally shall be governed solely by the Expected Average
Life in the table above. For securities which have put dates or reset dates the
first put date or first reset date will be used instead of the final legal
maturity date.



The following criteria will be used for purposes of determining Expected Average
Life:
◦
The next reset date will be used for floating rate securities, the put date for
putable securities, the call date for securities trading on a yield-to-call
basis, and the average life on securities with periodic principal payments prior
to maturity such as mortgage backed securities and asset backed securities.

◦
The final legal maturity date of any single issue cannot exceed 3 years from the
date of purchase.



Maximum exposure per issue/issuer on trade date:
•
St. Jude investments managed internally shall be governed solely by the $
maximum exposure limits per issue/issuer outlined in the table above and:

◦
Shall be consolidated for all SJM entities

◦
Shall be consolidated for each issue/issuer

◦
Shall consist of principal only



•
To determine maximum exposure per issue/issuer for investments denominated in
currencies other than US$:

◦
A spot exchange rate shall be obtained from Reuters or Bloomberg on the
investment trade date

◦
A foreign currency equivalent maximum shall be calculated using the rate
obtained and the US$ maximum from the table above



For Investments Managed Externally (by Authorized Managers):
•
Maximum exposure limits [for any single issue/issuer] are 5% of the portfolio
under management

•
Investments shall be managed such that the final legal maturity of a security is
no more than 5 years from date of purchase, with an overall average duration of
the portfolio to be no longer than 18 months

•
Investments shall be managed to an overall portfolio quality rating of AA or
better

•
No single investment shall be rated lower than A- at time of purchase

•
Authorized investment instruments are listed in the table Exhibit A.

•
Repurchase agreements must be collateralized by U.S. Government or Agency
securities.





--------------------------------------------------------------------------------








ST. JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT B
AUTHORIZED BROKERS/ISSUERS




Commercial Banks / Brokers
Banco Popular
Bank of America Merrill Lynch
JP Morgan
Wells Fargo
KBC Bank
Svenska Handelsbanken
Suntrust
Northern Trust
Sumitomo Mitsui
Royal Bank of Scotland
TD Bank
US Bank
Fifth Third
Piper Jaffray
PNC Bank
Mizuho Corporate Bank
BNP Paribas
Bank of Tokyo Mitsubishi/Union Bank of California
Westpac Banking Corporation
UniCredit Bank
Banque Cantonale De Geneve





--------------------------------------------------------------------------------






ST. JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT C
AUTHORIZED MANAGERS






Bank of America Capital Management, Inc.


Wells Capital Management


Northern Trust Investments


Highmark Capital Management (Bank of Tokyo Mitsubishi)




--------------------------------------------------------------------------------






SCHEDULE 7.05
EXISTING INDEBTEDNESS
None




--------------------------------------------------------------------------------






SCHEDULE 11.02
LENDER’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


BORROWER:
St. Jude Medical, Inc.
One St. Jude Medical Drive
St. Paul, Minnesota 55117
Attention:     Robert Frenz
Telephone:     651-756-2144
Facsimile:     877-496-7170
Electronic Mail: rfrenz@sjm.com
U.S. Taxpayer Identification Number: 41-1276891


LENDER:
Lender’s Office
(for payments and requests for Term Loans):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC  28255
Attention: Valerie Gravesandy
Telephone: 980-387-2469
Telecopier: 704-409-0169
Electronic Mail: valerie.v.gravesandy @baml.com
Bank of America N.A.
New York, NY
Account No.: 1366212250600
Attn: Credit Services
Ref:  St. Jude Medical, Inc.
ABA#  026009593


with a copy to:


Bank of America, N.A.
Corporate Debt Products
100 N. Tryon Street
Mail Code: NC1-007-17-11
Charlotte, NC  28255
Attention: Yinghua Zhang
Telephone: 980-387-5915
Telecopier: 312-453-2722
Electronic Mail: yinghua.zhang@baml.com




--------------------------------------------------------------------------------










EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To:    Bank of America, N.A., as Lender
Ladies and Gentlemen:
Reference is made to that certain $175,000,000 Term Loan Agreement, dated as of
May 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), between St. Jude Medical, Inc., a Minnesota
corporation (the “Borrower”)¹ , and Bank of America, N.A., as the Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Lender on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
____________________________________
¹Upon and after the effectiveness of the Luxembourg Joinder, the Luxembourg
Subsidiary shall be the Borrower and St. Jude Medical, Inc., a Minnesota
corporation, shall be the Guarantor under the Agreement.




--------------------------------------------------------------------------------








[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, but excluding the representation and warranty as to no
Material Adverse Effect contained in Section 5.11(b) of the Agreement, or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
[ST. JUDE MEDICAL, INC.] / [ST. JUDE MEDICAL INTERNATIONAL HOLDING S.À.R.L.]
By:     
Name:     
Title:     






--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.13 - Consolidated Leverage Ratio.

A.
 
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
("Subject Period"):
 
 
 
 
 
 
1.
Consolidated Net Income for Subject Period:
$______________
 
2.
Consolidated Interest Charges for Subject Period:
$_______________
 
3.
Provision for income taxes for Subject Period:
$_______________
 
4.
Depreciation expenses for Subject Period:
$_______________
 
5.
Amortization expenses for intangibles for Subject Period:
$_______________
 
6.
Non-cash expenses reducing Consolidated Net Income for Subject Period:
$_______________
 
7.
Non-cash items increasing Consolidated Net Income for Subject Period:
$_______________
 
8.
Consolidated EBITDA (Lines I.A. 1 + 2 + 3 + 4 + 5 + 6 - 7):
$_______________
 
 
 
 
B.
 
Consolidated Funded Indebtedness at Statement Date:
$_______________
 
 
 
 
C.
 
Consolidated Leverage Ratio (Line I.B ÷ Line I.A.8):
_____________ to 1
 
 
 
 
 
 
Maximum permitted
        3.5 to 1.0











--------------------------------------------------------------------------------








EXHIBIT B
FORM OF FUNDING INDEMNITY LETTER


TO:
Bank of America, N.A., as Lender



RE:
Term Loan Agreement, to be dated on or about May 1, 2015, by and between
St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), and Bank of
America, N.A., as the Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Term Loan Agreement”)

DATE:    April 28, 2015
____________________________________________________________________________________________    
This letter is delivered in anticipation of the closing of the above-referenced
Term Loan Agreement. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the most recent draft of the Term
Loan Agreement circulated to the Borrower and the Lender.
The Borrower anticipates that all conditions precedent to the effectiveness of
the Term Loan Agreement will be satisfied on May 1, 2015 (the “Effective Date”).
The Borrower wishes to borrow the Term Loan, described in the Loan Notice
delivered in connection with this letter agreement, on the Effective Date as
Eurodollar Rate Loans (the “Effective Date Eurodollar Rate Loans”).
The Borrower acknowledges that (a) in order to accommodate the foregoing
request, the Lender is making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Term Loan Agreement will become
effective as of the Effective Date, (c) the Lender will not make such Effective
Date Eurodollar Rate Loans unless the Term Loan Agreement has been fully
executed and the requirements set forth in Article IV of the Credit Agreement
are satisfied (the “Funding Requirements”), and (d) if the Funding Requirements
are not satisfied on or before the Effective Date, the Lender may sustain
funding losses as a result of such failure to close on such date.
In order to induce the Lender to make the funding arrangements necessary to make
the Effective Date Eurodollar Rate Loans on the Effective Date, the Borrower
agrees promptly upon demand to compensate the Lender and hold the Lender
harmless from any loss, cost or expense (including the cost of counsel) which
the Lender may incur (a) as a consequence of any failure to borrow the Effective
Date Eurodollar Rate Loans on the Effective Date from the Lender for any reason
whatsoever (including the failure of the Term Loan to be effective), other than
a failure of the Lender to fund when obligated to so do, or (b) in connection
with the preparation, administration or enforcement of, or any dispute arising
under, this Funding Indemnity Letter. For purposes of calculating amounts
payable by the Borrower to the Lender under this paragraph, the provisions of
Section 3.05 of the Term Loan Agreement shall apply as if the Term Loan
Agreement were in effect with respect to the Effective Date Eurodollar Rate
Loans (regardless of whether the Term Loan Agreement ever becomes effective).
This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of New York.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]






    




--------------------------------------------------------------------------------




St. Jude Medical, Inc., a Minnesota corporation
By: ____________________________________
Name: __________________________________
Title: ____________________________________




--------------------------------------------------------------------------------






EXHIBIT C


FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Lender
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of May 1, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between St. Jude Medical, Inc., a Minnesota corporation
(the “Borrower”)², and Bank of America, N.A., as the Lender.
The undersigned hereby requests (select one):
A borrowing of Term Loans     A conversion or continuation of Term Loans
1.    On ______________________________ (a Business Day).
2.    In the amount of $_______________.
3.    Comprised of ________________________________________.
[Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of __________ months.


[ST. JUDE MEDICAL, INC.] / [ST. JUDE MEDICAL INTERNATIONAL HOLDING S.À.R.L.]
By: ___________________________________    
Name: ________________________________    
Title: __________________________________
















____________________________________
² Upon and after the effectiveness of the Luxembourg Joinder, the Luxembourg
Subsidiary shall be the Borrower and
St. Jude Medical, Inc., a Minnesota corporation, shall be the Guarantor under
the Agreement.




--------------------------------------------------------------------------------




 


EXHIBIT D
FORM OF TERM NOTE
____________________
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Term Loan
Agreement, dated as of May 1, 2015 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), between the Borrower and
Bank of America, N.A., as the Lender.¹
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




















____________________________
¹ Upon and after the effectiveness of the Luxembourg Joinder, the Luxembourg
Subsidiary shall be the Borrower and St. Jude Medical, Inc., a Minnesota
corporation, shall be the Guarantor under the Agreement.




--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[ST. JUDE MEDICAL, INC.] / [ST. JUDE MEDICAL INTERNATIONAL HOLDING S.À.R.L.]
By: ____________________________________     
Name:     _________________________________
Title: ___________________________________




--------------------------------------------------------------------------------




    
LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of
Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance
This Date
Notation Made By



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    




--------------------------------------------------------------------------------






EXHIBIT E
OPINIONS


See attached.




--------------------------------------------------------------------------------






    
EXHIBIT F
BORROWER JOINDER AGREEMENT


See attached.




--------------------------------------------------------------------------------










BORROWER JOINDER AGREEMENT
This BORROWER JOINDER AGREEMENT, dated as of [_________], 2015 (this “Joinder
Agreement”; capitalized terms used herein without definition have the meanings
provided in Article I), is entered into by and among ST. JUDE MEDICAL, INC., a
Minnesota corporation (the “Company”), and ST. JUDE MEDICAL INTERNATIONAL
HOLDING S.À.R.L., a private limited liability company (société à responsabilité
limitée) incorporated and existing under the laws of the Grand Duchy of
Luxembourg, having its registered office at 4, rue Dicks, L-1417 Luxembourg,
Grand Duchy of Luxembourg, and registered with the Luxembourg trade and
companies register (Registre de Commerce et des Sociétés de Luxembourg) under
registration number B 181342 (the “Luxembourg Subsidiary”), to and for the
benefit of BANK OF AMERICA, N.A. (the “Lender”).
RECITALS
WHEREAS, pursuant to (i) the Term Loan Agreement, dated as of May 1, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”), between the Company, in its capacity as borrower
thereunder, and the Lender and (ii) the other Loan Documents referred to
therein, the Lender has agreed to make the Term Loan to and for the benefit of
the Company thereunder and its Subsidiaries;
WHEREAS, the Company desires to assign and pursuant to Section 11.06 of the Term
Loan Agreement, the Company may assign, all of its rights and obligations under
the Term Loan Agreement and the Term Note to the Luxembourg Subsidiary, and such
right of assignment is conditioned upon, among other things, the execution and
delivery of this Joinder Agreement by the Luxembourg Subsidiary;
WHEREAS, the Luxembourg Subsidiary desires to become the “Borrower” and a “Loan
Party” under the Loan Agreement and the Term Note as provided in this Joinder
Agreement; and
WHEREAS, the Luxembourg Subsidiary will derive substantial direct and indirect
benefit from the Term Loan made by the Lender and the Luxembourg Subsidiary is
willing to become a Borrower and a Loan Party under the Loan Documents as
hereinafter provided in order to obtain such benefits;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree, for the benefit
of the Lender, as follows:


ARTICLE I
DEFINITIONS


Term Loan Agreement Definitions. Capitalized terms used in this Joinder
Agreement and not otherwise defined herein have the meanings specified in
Section 1.01 of the Term Loan Agreement.
Construction. The rules of construction specified in Sections 1.02 through 1.06
of the Term Loan Agreement also apply to this Joinder Agreement.


ARTICLE II
ASSIGNMENT AND BORROWER JOINDER


Assignment. The Company hereby irrevocably assigns to the Luxembourg Subsidiary,
and the Luxembourg Subsidiary hereby irrevocably assumes all of the Company’s
rights, obligations, responsibilities and duties, as the Borrower under the Term
Loan Agreement, the Term Note, the other Loan Documents, and any other documents
or instruments delivered pursuant thereto. From and after the Luxembourg Joinder
Closing Date, the Luxembourg Subsidiary shall be and is the sole Borrower under
the Loan Documents and the Company’s sole obligations shall be as the Guarantor
and not as the Borrower.




--------------------------------------------------------------------------------




Joinder. The Luxembourg Subsidiary hereby irrevocably, absolutely and
unconditionally (a) becomes a party to the Term Loan Agreement as the sole
“Borrower” and as a “Loan Party” in its capacity as the Borrower and agrees to
be bound by all the terms, conditions, obligations, liabilities and undertakings
of the “Borrower” and a “Loan Party” (in its capacity as the Borrower)
thereunder, all with the same force and effect as if the Luxembourg Subsidiary
were a signatory to the Term Loan Agreement and acknowledges and agrees that it
is liable for all Obligations under the Term Loan Agreement as the Borrower
thereunder and (b) assumes the obligations of the Company as the Borrower under
the Term Note and agrees to be bound by all the terms, conditions, obligations,
liabilities and undertakings of the Borrower thereunder, all with the same force
and effect as if the Luxembourg Subsidiary were a signatory to the Term Note.
Each party hereto hereby acknowledges and agrees that each reference in any Loan
Document to the “Borrower” shall mean and be a reference solely to, and any
reference to a “Loan Party” shall also include, the Luxembourg Subsidiary, in
its capacity as the Borrower and the Company shall be a Loan Party solely in its
capacity as the Guarantor. The Borrower and the Lender each hereby release and
discharge the Company from all obligations, liabilities and undertakings as the
Borrower under the Term Loan Agreement, the Note or any other Loan Document;
provided, that nothing herein shall affect or limit the Company’s obligations,
liabilities or undertakings as the Guarantor thereunder.
Representations and Warranties.
The Luxembourg Subsidiary represents, warrants, acknowledges and affirms with
respect to itself and its properties, that each of the representations and
warranties contained in the Term Loan Agreement and the other Loan Documents as
it relates to the Luxembourg Subsidiary, in its capacity as the Borrower under
the Loan Documents, is true and correct in all respects as of the date hereof,
with the same effect as though such representation had been made on and as of
the date hereof after giving effect to the joinder of the Luxembourg Subsidiary
as the Borrower and a Loan Party under the Term Loan Agreement and the other
Loan Documents.
The Company represents, warrants, acknowledges and affirms with respect to
itself and its properties, that each of the representations and warranties
contained in the Term Loan Agreement and the other Loan Documents as it relates
to the Company, in its capacity as the Guarantor under the Loan Documents, is
true and correct in all respects as of the date hereof, with the same effect as
though such representation had been made on and as of the date hereof after
giving effect to the joinder of the Luxembourg Subsidiary as the Borrower and a
Loan Party under the Term Loan Agreement and the other Loan Documents.
Acknowledgement. The Company hereby acknowledges and consents to the Loan
Documents, as supplemented by this Joinder Agreement, and confirms and ratifies
in all respects the Obligations of the Company, as the Guarantor, under the Loan
Agreement, as so supplemented, which shall remain in full force and effect. The
Company further (i) confirms and ratifies in all respects its Guaranteed
Obligations under the guaranty set forth in Article IX of the Term Loan
Agreement, and (ii) acknowledges and agrees that the Guaranteed Obligations are
in full force and effect, enforceable against the Company in accordance with
their terms on and as of the date hereof.


ARTICLE III
CONDITIONS PRECEDENT


Deliveries. Each of the Company and the Luxembourg Subsidiary agrees to execute
and deliver all documents, agreements, legal opinions, certificates and other
items as may be reasonably required by the Lender in connection with the
Luxembourg Subsidiary becoming the Borrower under the Term Loan Agreement and
the Term Note, including, without limitation, the documents, agreements, legal
opinions, certificates required to be delivered pursuant to Article X of the
Term Loan Agreement.
Authorizations and Consents. All requisite material governmental authorizations
and third party consents and approvals necessary in connection with entering
into this Joinder Agreement and the other Loan Documents by the Luxembourg
Subsidiary shall have been obtained (without the imposition of any conditions
that are not acceptable to Lender), copies of which shall be delivered to the
Lender, and shall remain in effect; all applicable waiting periods for
governmental authorizations in connection therewith shall have expired without
any action being taken by any Governmental Authority, and no applicable Law
shall be applicable, in the judgment of the Lender, in each case that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby or the rights of the Company or any of its Subsidiaries to
freely transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them.




--------------------------------------------------------------------------------




No Default. No Default or Event of Default has occurred and is continuing or
resulted from the consummation of the transactions contemplated by this Joinder
Agreement.
Supplemental Schedule 11.02. Attached to this Joinder Agreement is a duly
completed schedule (the “Supplemental Schedule”) supplementing as thereon
indicated Schedule 11.02 of the Term Loan Agreement. Each of the Company and the
Luxembourg Subsidiary represents and warrants that the information contained on
the Supplemental Schedule with respect to the Company and the Luxembourg
Subsidiary is true, complete and accurate as of the date hereof.
Other Conditions Precedents. All other conditions precedent set forth in
Article X of the Term Loan Agreement shall have been satisfied, or waived by the
Lender in its sole discretion.


ARTICLE IV
MISCELLANEOUS


Notices. All notices given pursuant to this Joinder Agreement shall be in
conformance with Section 11.02 of the Term Loan Agreement.
Amendments, etc.
No amendment to or waiver of any provision of this Joinder Agreement or of the
Loan Documents, as supplemented by this Joinder Agreement, nor consent to any
departure by the Company or the Luxembourg Subsidiary herefrom or therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender and, with respect to any such amendment, by the Company or the
Luxembourg Subsidiary, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
This Joinder Agreement shall be deemed to be a “Loan Document” under the Loan
Agreement.
Survival of Agreement. All covenants, agreements, representations and warranties
made by the Company and the Luxembourg Subsidiary in each Loan Document, as
supplemented by this Joinder Agreement, and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Joinder
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the execution and delivery of this Joinder
Agreement, regardless of any investigation made by the Lender or on its behalf
and notwithstanding the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit was extended
under the Term Loan Agreement, and shall continue in full force and effect
(provided that all representations and warranties shall be as of the date made
or deemed made) until the payment in full of the Obligations.
No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and no
delay by the Lender in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Severability. If any provision of this Joinder Agreement or any other Loan
Document, as supplemented by this Joinder Agreement, is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Joinder Agreement or such other Loan Document shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions,
with valid provisions, the economic effect of which comes as close as possible
to that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Counterparts, Integration, Effectiveness. This Joinder Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument. This Joinder Agreement and the other
Loan Documents, as supplemented by this Joinder Agreement, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. This Joinder Agreement shall become effective as to the
Luxembourg Subsidiary when it shall have been executed by the Luxembourg
Subsidiary and when the Lender shall have received counterparts hereof bearing
the signature of the Luxembourg




--------------------------------------------------------------------------------




Subsidiary. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.
Headings. Article and Section headings used herein are for the purpose of
reference only, are not part of this Joinder Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this Joinder
Agreement.
GOVERNING LAW; JURISDICTION; ETC.
GOVERNING LAW. THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; WAIVER OF JURY TRIAL; ELECTRONIC
EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS; USA PATRIOT ACT NOTICE.
Sections 11.14, 11.15, 11.17 and 11.18 of the Term Loan Agreement are
incorporated herein by reference, as though restated herein in their entirety.
[Signature pages follow.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Joinder Agreement
as of the day and year first above written.
LUXEMBOURG SUBSIDIARY:
ST. JUDE MEDICAL INTERNATIONAL HOLDING S.À.R.L.






By: __________________________________                        
Name:
Title:






--------------------------------------------------------------------------------




COMPANY:
ST. JUDE MEDICAL, INC.




By: ____________________________________________                
Name:
Title:






--------------------------------------------------------------------------------




Acknowledged and accepted:


LENDER:
BANK OF AMERICA, N.A.




By: ____________________________________                     
Name:
Title:








